UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August31, 2011 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-22793 PRICESMART, INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0628530 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9, SAN DIEGO, CA 92121 (Address of principal executive offices, Zip Code) Registrant’s telephone number, including area code: (858)404-8800 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.0001 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.Yes¨Noþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting Company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Noþ The aggregate market value of the Registrant’s voting and non-voting common equity held by non-affiliates of the Registrant as of the last day of the Registrant's most recently completed second fiscal quarter was $375,639,815, based on the last reported sale price of $35.59 per share on the NASDAQ Global Select Market on February28, 2011. Asof November 1, 2011, 29,900,030shares of Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Company’s Annual Report for the fiscal year ended August31, 2011 are incorporated by reference into Part II of this Form 10-K. Portions of the Company’s definitive Proxy Statement for the Annual Meeting of Stockholders to be held on January25, 2012 are incorporated by reference into Part III of this Form 10-K. Explanatory Note This amendment No. 1 is filed to amend the Annual Report on Form 10-K (the “Form 10-K”) of PriceSmart, Inc. (“PriceSmart” or the “Company”) for the year ended August 31, 2011, originally filed on November 9, 2011, to correct disclosures in the Form 10-K as discussed below.The following items were amended (Dollar amounts in thousands): · Item8. Financial Statements and Supplementary Data.The information required by Item8 was incorporated by reference to PriceSmart's Annual Report to Stockholders for the fiscal year ended August31, 2011 under the heading “Financial Statements and Supplementary Data.” Excerpts from the Annual Report, including “Financial Statements and Supplementary Data”, were filed with the Form 10-K on Exhibit 13.1.The Company has corrected the total reported for comprehensive income for the fiscal year ended August 31, 2011 in the Consolidated Statements of Stockholders Equity.The original amount for the total reported was $59,744.This amount total was a typographical error and has been corrected to read $55,507. · Item 15. Exhibits, Financial Statements Schedules. The Financial Statements and Supplementary Data have been updated as described above and a corrected Exhibit 13.1 is included with the amended filing. Except as described above, no other changes have been made to the Form 10-K.The Form 10-K, as amended, continues to speak as of the date of the original filing, and the Company has not updated the disclosures contained therein to reflect any events that occurred subsequent to the original filing.As part of the amended filing, Exhibits 31.1, 31.2, 32.1 and 32.2 containing the certifications of our Chief Executive Officer and Chief Financial Officer as well as Exhibit 23.1, containing the consent of our independent registered public accounting firm, that were filed as exhibits to the original filing have been re-executed and re-filed as of the date of this amended filing. 1 PART IV Item15. Exhibits, Financial Statement Schedules (a) The documents listed in the following table, which are included in its Annual Report to Stockholders, are incorporated herein by reference to the portions of this Annual Report on Form 10-K filed as Exhibit 13.1 hereto. (1) and (2)Financial Statements Index to Consolidated Financial Statements Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets Consolidated Statements of Income Consolidated Statements of Stockholders’ Equity Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements Schedules not included herein have been omitted because they are not applicable or the required information is included in the consolidated financial statements or notes thereto. (3)The following exhibits are filed as part of this Form 10-K and this list includes the Exhibit Index. Exhibit Number Description Amended and Restated Certificate of Incorporation of the Company. Certificate of Amendment of Amended and Restated Certificate of Incorporation of the Company. Certificate of Amendment of Amended and Restated Certificate of Incorporation of the Company. Amended and Restated Bylaws of the Company. Amendment to Amended and Restated Bylaws of the Company. Specimen of Common Stock certificate. 10.1(1)** 1997 Stock Option Plan of PriceSmart, Inc. 10.2(a)(39) Settlement Agreement and General Release of All Claims, entered into on August 5, 2005, by and among William Go, E-Class Corporation, PSMT Philippines, Inc., National Import and Export Company, San Marino International Corporation, Arcadia International Corporation, Christine Merchandising, Inc. and PriceSmart, Inc. 10.2(b)(48) International Loan Swap Agreement with Citibank, N.A. dated as of February 13, 2008. 10.2(d)(53) Loan Facility Agreement between PriceSmart (Trinidad) Limited and First Caribbean International Bank (Trinidad & Tobago) Limited dated February 19, 2009. 10.2(e)(55) Loan Agreement dated August 13, 2009 between PriceSmart, SA. andthe Bank of Nova Scotia. 2 10.3(a)(3)** Employment Agreement between Price Enterprises, Inc. and Robert M. Gans, dated September 20, 1994. 10.3(b)(4)** Third Amendment to Employment Agreement between Price Enterprises, Inc. and Robert M. Gans, dated April 28, 1997. 10.3(c)(1)** Fourth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of September 2, 1997. 10.3(d)(5)** Fifth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of March 31, 1999. 10.3(e)(6)** Sixth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of November22, 1999. 10.3(f)(6)** Seventh Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of July 18, 2000. 10.3(g)(7)** Eighth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of September 26, 2001. 10.3(h)(7)** Amendment of Employment Agreement between the Company and Robert M. Gans, dated as of October 16, 2001. 10.3(i)(8)** Ninth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of November 19, 2002. 10.3(j)(9)** Tenth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of January 22, 2003. 10.3(k)(10)** Eleventh Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of July 24, 2003. 10.3(l)(46)** Twelfth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of September 24, 2004. 10.3(m)(37)** Thirteenth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of February 10, 2005. 10.3(n)(40)** Fourteenth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of September 26, 2005. 10.3(o)(42)** Fifteenth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of March 1, 2006. 10.3(p)(47)** Sixteenth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of September 25, 2006. 10.3(q)(44)** Seventeenth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of January 1, 2007. 10.3(r)(50)** Eighteenth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of October 1, 2007. 10.3(s)(48)** Nineteenth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of January 1, 2008. 10.3(t)(51)** Twentieth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of October 1, 2008. 10.3(u)(52)** Twenty First Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of November 13, 2008. 10.3(v)(53)** Twenty Second Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of January 1, 2009. 10.3(w)(56)** Twenty Third Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of October 1, 2009. 10.3(x)(57)** Twenty Fourth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of January 1, 2010. 10.3(y)(60)** Twenty Fifth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of October 6, 2010. 10.3(z)(61)** Twenty Sixth Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of January 10, 2011. 10.3(aa)(62)** Twenty Seventh Amendment to Employment Agreement between the Company and Robert M. Gans, dated as of April 1, 2011. 10.4(a)(61)** Employment Agreement between the Company and John M. Heffner, dated January 31, 2011. 10.4(b)(62)** First Amendment to Employment Agreement between the Company and John M. Heffner, dated April 1, 2011. Form of Indemnity Agreement. 10.8(a)(16)** Employment Agreement between the Company and Thomas D. Martin, dated March 31, 1998. 10.8(b)(5)** First Amendment to Employment Agreement between the Company and Thomas D. Martin, dated March 31, 1999. 10.8(c)(6)** Second Amendment of Employment Agreement between the Company and Thomas D. Martin, dated November 22, 1999. 10.8(d)(13)** Third Amendment of Employment Agreement between the Company and Thomas Martin dated January 11, 2000. 3 10.8(e)(17)** Fourth Amendment of Employment Agreement between the Company and Thomas Martin dated January 24, 2001. 10.8(f)(7)** Amendment of Employment Agreement between the Company and Thomas Martin dated October 16, 2001. 10.8(g)(14)** Fifth Amendment of Employment Agreement between the Company and Thomas Martin, dated January 16, 2002. 10.8(h)(10)** Sixth Amendment of Employment Agreement between the Company and Thomas Martin, dated January 22, 2003. 10.8(i)(34)** Seventh Amendment to Employment Agreement between the Company and Thomas Martin, dated March 15, 2004. 10.8(j)(38)** Eighth Amendment to Employment Agreement between the Company and Thomas Martin, dated March 3, 2005. 10.8(k)(42)** Ninth Amendment to Employment Agreement between the Company and Thomas Martin dated March 1, 2006. 10.8(l)(44)** Tenth Amendment to Employment Agreement between the Company and Thomas Martin dated January 1, 2007. 10.8(m)(45)** Eleventh Amendment to Employment Agreement between the Company and Thomas Martin dated March 1, 2007. 10.8(n)(48)** Twelfth Amendment to Employment Agreement between the Company and Thomas Martin dated January 1, 2008. 10.8(o)(49)** Thirteenth Amendment to Employment Agreement between the Company and Thomas Martin dated March 1, 2008. 10.8(p)(52)** Fourteenth Amendment to Employment Agreement between the Company and Thomas Martin dated November 13, 2008. 10.8(q)(53)** Fifteenth Amendment to Employment Agreement between the Company and Thomas Martin dated January 1, 2009. 10.8(r)(54)** Sixteenth Amendment to Employment Agreement between the Company and Thomas Martin dated March 1, 2009. 10.8(s)(57)** Seventeenth Amendment to Employment Agreement between the Company and Thomas Martin dated January 1, 2010. 10.8(t)(57)** Eighteenth Amendment to Employment Agreement between the Company and Thomas Martin dated February 1, 2010. 10.8(u)(58)** Nineteenth Amendment to Employment Agreement between the Company and Thomas Martin dated March 15, 2010. 10.8(v)(61)** Twentieth Amendment to Employment Agreement between the Company and Thomas Martin dated January 10, 2011. 10.8(w)(62)** Twenty-First Amendment to Employment Agreement between the Company and Thomas Martin dated March 1, 2011. 10.8(x)(62)** Twenty-Second Amendment to Employment Agreement between the Company and Thomas Martin dated April 1, 2011. 10.9(19)** 1998 Equity Participation Plan of PriceSmart, Inc. 10.10(a)(52) Letter Agreement between RBTT Bank Ltd. and PriceSmart (Trinidad) Limited dated November 20, 2008. 10.10(b)(56) Line of Credit Agreement between PriceSmart and Bacbamer dated October 14, 2009. Shareholders’ Agreement between Pricsmarlandco, S.A. and JB Enterprises Inc. dated September 29, 2008. Shareholder Agreementbetween Fundacion Tempus Fugit and PriceSmart Panama, S.A. dated September 24, 2008. Trademark Agreement between the Company and Associated Wholesale Grocers, Inc., dated August1, 1999. Master Agreement between the Company and Payless ShoeSource Holdings, Ltd., dated November27, 2000. 10.29(a)(14)** Employment Agreement between the Company and William Naylon, dated January 16, 2002. 10.29(b)(9)** First Amendment of Employment Agreement between the Company and William J. Naylon, dated January 22, 2003. 10.29(c)(33)** Second Amendment to Employment Agreement between the Company and William Naylon, dated February 1, 2004. 4 10.29(d)(37)** Third Amendment to Employment Agreement between the Company and William Naylon, dated as of February 16, 2005. 10.29(e)(41)** Fourth Amendment to Employment Agreement between the Company and William Naylon, dated as of January 11, 2006. 10.29(f)(42)** Fifth Amendment to Employment Agreement between the Company and William Naylon, dated as of March 1, 2006. 10.29(g)(44)** Sixth Amendment to Employment Agreement between the Company and William Naylon, dated as of January 1, 2007. 10.29(h)(48)** Seventh Amendment to Employment Agreement between the Company and William Naylon, dated as of January 1, 2008. 10.29(i)(52)** Eighth Amendment to Employment Agreement between the Company and William Naylon, dated as of November 13, 2008. 10.29(j)(53)** Ninth Amendment to Employment Agreement between the Company and William Naylon, dated as of January 1, 2009. 10.29(k)(57)** Tenth Amendment to Employment Agreement between the Company and William Naylon, dated as of January 1, 2010. 10.29(l)(61)** Eleventh Amendment to Employment Agreement between the Company and William Naylon, dated as of January 10, 2011. 10.29(m)(62)** Twelfth Amendment to Employment Agreement between the Company and William Naylon, dated as of April 1, 2011. 10.30(a)(7)** Employment Agreement between the Company and John D. Hildebrandt, dated as of June 1, 2001. 10.30(b)(7)** Amendment to Employment Agreement between the Company and John Hildebrandt, dated as of October 16, 2001. 10.30(c)(14)** First Amendment of Employment Agreement between the Company and John Hildebrandt, dated January 16, 2002. 10.30(d)(10)** Second Amendment of Employment Agreement between the Company and John Hildebrandt, dated January 22, 2003. 10.30(e)(34)** Third Amendment to Employment Agreement between the Company and John Hildebrandt, dated March 15, 2004. 10.30(f)(38)** Fourth Amendment to Employment Agreement between the Company and John Hildebrandt, dated March 9, 2005. 10.30(g)(42)** Fifth Amendment to Employment Agreement between the Company and John Hildebrandt, dated March 1, 2006. 10.30(h)(44)** Sixth Amendment to Employment Agreement between the Company and John Hildebrandt, dated January 1, 2007. 10.30(i)(45)** Seventh Amendment to Employment Agreement between the Company and John Hildebrandt, dated March 1, 2007. 10.30(j)(48)** Eighth Amendment to Employment Agreement between the Company and John Hildebrandt, dated January 1, 2008. 10.30(k)(49)** Ninth Amendment to Employment Agreement between the Company and John Hildebrandt, dated March 1, 2008. 10.30(l)(52)** Tenth Amendment to Employment Agreement between the Company and John Hildebrandt, dated November 13, 2008. 10.30(m)(53)** Eleventh Amendment to Employment Agreement between the Company and John Hildebrandt, dated January 1, 2009. 10.30(n)(54)** Twelfth Amendment to Employment Agreement between the Company and John Hildebrandt, dated March 1, 2009. 10.30(o)(54)** Thirteenth Amendment to Employment Agreement between the Company and John Hildebrandt, dated April 1, 2009. 10.30(p)(57)** Fourteenth Amendment to Employment Agreement between the Company and John Hildebrandt, dated January 1, 2010. 10.30(q)(57)** Fifteenth Amendment to Employment Agreement between the Company and John Hildebrandt, dated February 1, 2010. 10.30(r)(58)** Sixteenth Amendment to Employment Agreement between the Company and John Hildebrandt, dated March 15, 2010. 10.30(s)(61)** Seventeenth Amendment to Employment Agreement between the Company and John Hildebrandt, dated January 10, 2011. 10.30(t)(62)** Eighteenth Amendment to Employment Agreement between the Company and John Hildebrandt, dated March 1, 2011. 10.30(u)(62)** Nineteenth Amendment to Employment Agreement between the Company and John Hildebrandt, dated April 1, 2011. 10.33(22)** 2001 Equity Participation Plan of PriceSmart, Inc. 10.44(a)(8)** Employment Agreement between the Company and Brud Drachman, dated as of January 11, 2000. 5 10.44(b)(8)** First Amendment to Employment Agreement between the Company and Brud Drachman, dated January 24, 2001. 10.44(c)(8)** Second Amendment to Employment Agreement between the Company and Brud Drachman, dated June 1, 2001. 10.44(d)(8)** Amendment to Employment Agreement between the Company and Brud Drachman, dated October 16, 2001. 10.44(e)(8)** Third Amendment to Employment Agreement between the Company and Brud Drachman, dated January 16, 2002. 10.44(f)(10)** Fourth Amendment to Employment Agreement between the Company and Brud Drachman, dated November 19, 2002. 10.44(g)(10)** Fifth Amendment to Employment Agreement between the Company and Brud Drachman, dated January 22, 2003. 10.44(h)(34)** Sixth Amendment to Employment Agreement between the Company and Brud Drachman, dated March 15, 2004. 10.44(i)(38)** Seventh Amendment to Employment Agreement between the Company and Brud Drachman, dated March 9, 2005. 10.44(j)(42)** Eighth Amendment to Employment Agreement between the Company and Brud Drachman, dated March 1, 2006. 10.44(k)(44)** Ninth Amendment to Employment Agreement between the Company and Brud Drachman, dated January 1, 2007. 10.44(l)(45)** Tenth Amendment to Employment Agreement between the Company and Brud Drachman, dated March 1, 2007. 10.44(m)(48)** Eleventh Amendment to Employment Agreement between the Company and Brud Drachman, dated January 1, 2008. 10.44(n)(49)** Twelfth Amendment to Employment Agreement between the Company and Brud Drachman, dated March 1, 2008. 10.44(o)(52)** Thirteenth Amendment to Employment Agreement between the Company and Brud Drachman, dated November 13, 2008. 10.44(p)(53)** Fourteenth Amendment to Employment Agreement between the Company and Brud Drachman, dated January 1, 2009. 10.44(q)(54)** Fifteenth Amendment to Employment Agreement between the Company and Brud Drachman, dated March 1, 2009. 10.44(r)(57)** Sixteenth Amendment to Employment Agreement between the Company and Brud Drachman, dated January 1, 2010. 10.44(s)(58)** Seventeenth Amendment to Employment Agreement between the Company and Brud Drachman, dated March 15, 2010. 10.44(t)(61)** Eighteenth Amendment to Employment Agreement between the Company and Brud Drachman, dated January 10, 2011. 10.44(u)(62)** Nineteenth Amendment to Employment Agreement between the Company and Brud Drachman, dated March 1, 2011. 10.44(v)(62)** Twentieth Amendment to Employment Agreement between the Company and Brud Drachman, dated April 1, 2011. 10.46(27)** 2002 Equity Participation Plan of PriceSmart, Inc. 10.54(a)(35)** Employment Agreement by and between the Company and Jose Luis Laparte, dated as of June 3, 2004. 10.54(b)(35)** First Amendment to Employment Agreement by and between the Company and Jose Luis Laparte, dated as of August 2, 2004. 10.54(c)(40)** Second Amendment to Employment Agreement between the Company and Jose Luis Laparte, dated as of September 26, 2005. 10.54(d)(42)** Third Amendment to Employment Agreement between the Company and Jose Luis Laparte, dated as of March 1, 2006. 10.54(e)(47)** Fourth Amendment to Employment Agreement between the Company and Jose Luis Laparte dated as of September 25, 2006. 10.54(f)(44)** Fifth Amendment to Employment Agreement between the Company and Jose Luis Laparte dated as of January 1, 2007. 10.54(g)(50)** Sixth Amendment to Employment Agreement between the Company and Jose Luis Laparte dated as of October 1, 2007. 10.54(h)(50)** Seventh Amendment to Employment Agreement between the Company and Jose Luis Laparte dated as of October 31, 2007. 10.54(i)(48)** Eighth Amendment to Employment Agreement between the Company and Jose Luis Laparte dated as of January 1, 2008. 10.54(j)(51)** Ninth Amendment to Employment Agreement between the Company and Jose Luis Laparte dated as of October 1, 2008. 10.54(k)(52)** Tenth Amendment to Employment Agreement between the Company and Jose Luis Laparte dated as of November 13, 2008. 6 10.54(l)(53)** Eleventh Amendment to Employment Agreement between the Company and Jose Luis Laparte dated as of January 1, 2009. 10.54(m)(56)** Twelfth Amendment to Employment Agreement between the Company and Jose Luis Laparte dated as of October 1, 2009. 10.54(n)(57)** Thirteenth Amendment to Employment Agreement between the Company and Jose Luis Laparte dated as of January 1, 2010. 10.54(o)(63)** Fourteenth Amendment to Employment Agreement between the Company and Jose Luis Laparte dated as of July 15, 2010. 10.54(p)(60)** Fifteenth Amendment to Employment Agreement between the Company and Jose Luis Laparte dated as of October 6, 2010. 10.54(q)(61)** Sixteenth Amendment to Employment Agreement between the Company and Jose Luis Laparte dated as of January 10, 2011. 10.54(r)(62)** Seventeenth Amendment to Employment Agreement between the Company and Jose Luis Laparte dated as of April 1, 2011. 10.71(a)(48) Lease Agreement between Flagler Development Company, LLC and PriceSmart, Inc. 10.71(b)(48) Promissory Note entered into between PSMT Barbados and Citibank, N.A. dated November 15, 2007. 10.71(c)(48) Loan Agreement entered into between PSMT Barbados and Citicorp Merchant Bank Limited dated November 15, 2007. 10.71(d)(56) Loan Agreement entered into between PriceSmart and ScotiaBank El Salvador dated September 1, 2009. 10.71(e)(57) Loan Agreement entered into between PriceSmart Honduras, S.A. de C.V. and ScotiaBank El Salvador S.A., dated January 12, 2010. 10.71(f)(58) Loan Agreement entered into between PriceSmart Honduras, a subsidiary of PriceSmart Inc., and Banco del Pais, S.A. dated March 16, 2010. 10.71(g)(58) PriceSmart Honduras S.A. de C.V. Certificate of Deposit, as security in favor of Banco del Pais, S.A. dated March 16, 2010. 10.71(h)(59) Commercial Mortgage Loan Agreement dated August 31, 2010 between PriceSmart Panama, S.A. and Metrobank, S.A. 10.71(i)(60) Loan Agreement between PriceSmart Colombia, S.A.S. and Citibank, N.A., dated as of November 1, 2010. 10.71(j)(60) Deposit Agreement between PriceSmart, Inc. and Citibank, N.A., New York, dated as of November 24, 2010. 10.71(k)(60) Purchase Agreement between PriceSmart Colombia S.A.S. and Cementos Argos S.A., dated as of May 16, 2010. 10.71(l)(60) Addenda No. 1 to Purchase Agreement between PriceSmart Colombia S.A.S. and Cementos Argos S.A., dated as of July 26, 2010. 10.71(m)(60)** Addenda No. 2 to Purchase Agreement between Colombia S.A.S. and Cementos Argos S.A., dated as of October 22, 2010. 10.71(n)(62)** Loan Agreement between PriceSmart Colombia, S.A.S. and Scotiabank & Trust (Cayman) Ltd., dated March 14, 2011. 10.72(a)(43)** Restricted Stock Award Agreementbetween the Company and Jose Luis Laparte dated December 7, 2006. 13.1* Portions of the Company’s Annual Report to Stockholders for the year ended August 31, 2011. 21.1* Subsidiaries of the Company. 23.1* Consent of Independent Registered Public Accounting Firm. 31.1* Certification of Chief Executive Officer Pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of Chief Financial Officer Pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 32.1*# Certifications Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 32.2*# Certifications Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 7 * Filed herewith as an exhibit. ** Management contract or compensatory plan or arrangement required to be filed as an exhibit to this Annual Report on Form 10-K. # These certifications are being furnished solely to accompany this Report pursuant to 18 U.S.C. 1350, and are not being filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and are not to be incorporated by reference into any filing of PriceSmart, Inc. whether made before or after the date hereof, regardless of any general incorporation language in such filing. Incorporated by reference to the Company’s Annual Report on Form 10-K for the year ended August31, 1997 filed with the Commission on November26, 1997. Incorporated by reference to Exhibit 10.2 to the Company’s Registration Statement on Form 10 filed with the Commission on July3, 1997. Incorporated by reference to Exhibit 10.14 to Amendment No.1 to the Registration Statement on Form S-4 of Price Enterprises, Inc. filed with the Commission on November3, 1994. Incorporated by reference to Exhibit 10.4 to the Quarterly Report on Form 10-Q of Price Enterprises, Inc. for the quarter ended June8, 1997 filed with the Commission on July17, 1997. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended May31, 1999 filed with the Commission on July15, 1999. Incorporated by reference to the Company’s Annual Report on Form 10-K for the year ended August31, 2000 filed with the Commission on November29, 2000. Incorporated by reference to the Company’s Annual Report on Form 10-K for the year ended August31, 2001 filed with the Commission on November29, 2001. Incorporated by reference to the Company’s Annual Report on Form 10-K for the year ended August31, 2002 filed with the Commission on November29, 2002. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended February28, 2003 filed with the Commission on April14, 2003. Incorporated by reference to the Company’s Annual Report on Form 10-K for the year ended August31, 2003 filed with the Commission on December 16, 2003. Incorporated by reference to the Current Report on Form 8-K filed September12, 1997 by Price Enterprises, Inc. Incorporated by reference to Exhibit 10.8 to Amendment No.1 to the Company’s Registration Statement on Form 10 filed with the Commission on August1, 1997. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended February29, 2000 filed with the Commission on April11, 2000. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended May31, 2002 filed with the Commission on July15, 2002. Incorporated by reference to the Current Report on Form 8-K filed with the Commission on April1, 2003. Incorporated by reference to the Company’s Annual Report on Form 10-K for the year ended August31, 1998 filed with the Commission on November25, 1998. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended February28, 2001 filed with the Commission on April16, 2001. Incorporated by reference to the Company’s Annual Report on Form 10-K for the year ended August31, 1999 filed with the Commission on November29, 1999. Incorporated by reference to Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q for the quarter ended February28, 1999 filed with the Commission on April14, 1999. (20)Incorporated by reference to the Current Report on Form 8-K filed with the Commission on September5, 2003. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended May31, 2000 filed with the Commission on July17, 2000. Incorporated by reference to Exhibit A to the definitive Proxy Statement dated December7, 2001 for the Company’s 2002 Annual Meeting of Stockholders filed with the Commission on December10, 2001. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended February28, 2002 filed with the Commission on April15, 2002. Incorporated by reference to the Company’s Registration Statement on Form S-3 filed with the Commission on April18, 2002. Incorporated by reference to the Company’s Registration Statement on Form S-3 filed with the Commission on July19, 2002. Incorporated by reference to the Company’s Registration Statement on Form S-3 filed with the Commission on October25, 2002. Incorporated by reference to Exhibit A to the definitive Proxy Statement dated December11, 2002 for the Company’s 2003 Annual Meeting of Stockholders filed with the Commission on December11, 2002. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended May31, 2003 filed with the Commission on July15, 2003. Incorporated by reference to the Current Report on Form 8-K filed with the Commission on September5, 2003. Incorporated by reference to the Company’s Annual Report on Form 10-K for the year ended August31, 2004 filed with the Commission on November 24, 2004. Incorporated by reference to the Quarterly Report on Form 10-Q for the quarter ended November30, 2003 filed with the Commission on January14, 2004. 8 Incorporated by reference to the Current Report on Form 8-K filed with the Commission on July26, 2004. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended February29, 2004 filed with the Commission on April14, 2004. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended May31, 2004 filed with the Commission on July15, 2004. Incorporated by reference to the Current Report on Form 8-K filed with the Commission on October8, 2004. Incorporated by reference to the Company’s Registration Statement on Form S-3 filed with the Commission on December2, 2004. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended February28, 2005 filed with the Commission on April14, 2005. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended May31, 2005 filed with the Commission on June15, 2005. Incorporated by reference to the Company’s Current Report on Form 8-K filed with the Commission on August18, 2005. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended November30, 2005 filed with the Commission on January17, 2006. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended February28, 2006 filed with the Commission on April14, 2006. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended May31, 2006 filed with the Commission on July14, 2006. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended November30, 2006 filed with the Commission on January9, 2007. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended February28, 2007 filed with the Commission on April9, 2007. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended May31, 2007 filed with the Commission on July3, 2007. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended November 30, 2004 filed with Commission on January 14, 2005. Incorporated by reference to the Company’s Annual Report on Form 10-K for the year ended August 31, 2006 filed with the Commission on November 13, 2006. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended February 29, 2008 filed with the Commission on April 9, 2008. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2008 filed with the Commission on July 10, 2008. Incorporated by reference to the Company’s Annual Report on Form 10-K/A amendment 2 for the year ended August 31, 2007 filed with the Commission on July 11, 2008. Incorporated by reference to the Company’s Annual Report on Form 10-K for the year ended August 31, 2008 filed with the Commission on November 12, 2008. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q/A for the quarter ended November 30, 2008 filed with the Commission on January 14, 2009. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended February 28, 2009 filed with the Commission on April 9, 2009. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2009 filed with the Commission on July 10, 2009. Incorporated by reference to the Company’s Annual Report on Form 10-K for the year ended August 31, 2009 filed with the Commission on November 9, 2009. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended November 30, 2009 filed with the Commission on January 8, 2010. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended February 28, 2010 filed with the Commission on April 9, 2010. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2010 filed with the Commission on July 9, 2010. Incorporated by reference to the Company’s Annual Report on Form 10-K for the year ended August 31, 2010 filed with the Commission on November 9, 2010. Incorporated by reference to the Company’s Quarterly report on Form 10-Q for the quarter ended November 30, 2010 filed with the Commission on January 7, 2011. Incorporated by reference to the Company’s Quarterly report on Form 10-Q for the quarter ended February 28, 2011 filed with the Commission on April 7, 2011. Incorporated by reference to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2011 filed with the Commission on July 8, 2011. Incorporated by reference to the Company’s original filing of this Annual Report on Form 10-K for the year ended August 31, 2011 filed with the Commission on November 9, 2011. Schedules not included herein have been omitted because they are not applicable or the required information is included in the consolidated financial statements or notes thereto. (b)Financial Statement Schedules 1) Schedule II – Valuation and Qualifying Accounts and Reserves for each of the three years in the period ended August 31, 2011. 9 Report of Independent Registered Public Accounting Firm on Financial Statement Schedule The Board of Directors and Stockholders of PriceSmart, Inc. We have audited the consolidated financial statements of PriceSmart, Inc. as of August 31, 2011 and 2010, and for each of the three years in the period ended August 31, 2011, and have issued our report thereon dated November 9, 2011. Our audits also included the financial statement schedule listed in Item 15(b)1. This schedule is the responsibility of the Company’s management. Our responsibility is to express an opinion based on our audits. In our opinion, the financial statement schedule referred to above, when considered in relation to the basic financial statements taken as whole, presents fairly in all material respects the information set forth therein. /s/ Ernst & Young LLP San Diego, California November 9, 2011 10 SCHEDULE II PRICESMART, INC. VALUATION AND QUALIFYING ACCOUNTS (amounts in thousands) Balanceat Beginning of Period Charged to Costsand Expenses Deductions Balanceat Endof Period Allowance for doubtful accounts: Year ended August31, 2009 $ 11 $ 44 $ (45 ) $ 10 Year ended August31, 2010 $ 10 $ 46 $ (41 ) $ 15 Year ended August31, 2011 $ 15 $ (12 ) $ 2 $ 5 11 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this Amendment No. 1 to Annual Report on Form 10-K to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: January 9, 2012 PRICESMART, INC. By: /s/ JOSE LUIS LAPARTE Jose Luis Laparte Director, Chief Executive Officer and President (Principal Executive Officer) 12 Exhibit 13.1 PRICESMART, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS AND OTHER INFORMATION AUGUST 31, 2011 Page Selected Financial Data 1 Management's Discussion and Analysis of Financial Condition and Results of Operations 3 Report of Independent Registered Public Accounting Firm 25 Consolidated Balance Sheets as of August31, 2011 and 2010 26 Consolidated Statements of Income for each of the three years in the period ended August31, 2011 27 Consolidated Statements of Stockholders' Equity for each of the three years in the period ended August31, 2011 28 Consolidated Statements of Cash Flows for each of the three years in the period ended August31, 2011 29 Notes to Consolidated Financial Statements 31 i PRICESMART, INC. SELECTED FINANCIAL DATA The selected consolidated financial data presented belowis derived from the Company's consolidated financial statements and accompanying notes. This selected financial data should be read in conjunction with “Management's Discussion and Analysis of Financial Condition and Results of Operations” and the consolidated financial statements and accompanying notes thereto included elsewhere in this report. Years Ended August 31, (in thousands, exceptincome (loss) per common share) OPERATING RESULTS DATA: Net warehouse club sales $ $ 1,365,801 $ $ $ Export sales 8,831 4,139 Membership income 22,817 19,742 Other income 7,352 6,209 Total revenues 1,714,247 1,395,891 Total cost of goods sold 1,160,264 Total selling, general and administrative 159,593 Preopening expenses 1,123 Asset impairment and closure costs (gains) — 18 ) Provision for settlement of pending litigation — — — Operating income 74,893 Total other income (expense)(1) ) (2,653 ) ) ) Income from continuing operations before provision for income taxes, losses of unconsolidated affiliates andnet income attributable to noncontrolling interests 72,240 Provision for income taxes ) (22,787 ) Losses of unconsolidated affiliates(2) ) (22 ) ) — ) Net income attributable to noncontrolling interests — (132 ) Net income from continuing operations attributable to PriceSmart 49,299 Discontinued operations income (loss), net of tax ) 16 ) ) Net income attributable to PriceSmart $ $ 49,315 $ $ $ INCOMEPER COMMON SHARE -BASIC:(3) Income from continuing operations attributable to PriceSmart $ $ 1.66 $ $ $ Discontinued operations, net of tax $ — $ — $ — $ — $ Basic netincome per common share attributable to PriceSmart $ $ 1.66 $ $ $ INCOMEPER COMMON SHARE -DILUTED:(3) Income from continuing operations attributable to PriceSmart $ $ 1.65 $ $ $ Discontinued operations, net of tax $ — $ — $ — $ — $ Diluted netincome per common share attributable to PriceSmart $ $ 1.65 $ $ $ Weighted average common shares - basic 29,254 Weighted average common shares - diluted 29,279 1 PRICESMART, INC. SELECTED FINANCIAL DATA- (Continued) As of August 31, (in thousands) BALANCE SHEET DATA: Cash and cash equivalents $ $ 73,346 $ $ $ Short-term restricted cash 1,240 1,240 10 Total assets 664,328 572,565 Long-term debt(4) 60,451 53,005 Total PriceSmart stockholders’ equity 375,838 336,043 Dividends paid on common stock(5) $ $ 14,895 $ $ $ Net interest and other income (expense) includes interest income and expense and gains and losses on disposal of assets. Includes impairment charges of $2.6 million in fiscal year 2007. Effective September1, 2009 (fiscal year 2010), the Company adopted Financial Accounting Standards Board guidance that addresses whether instruments granted in share-based payment transactions are participating securities and, therefore, have a potential dilutive effect on earnings per share (“EPS”).This guidance was applied retrospectively to all periods presented.In previously reported periods,diluted net incomeper share was computed using the treasury stock method to calculate the dilutive common shares outstanding during the period.The prior method resulted in diluted income per share from continuing operations attributable to PriceSmart, Inc. of $1.45, $1.30 and $0.44 for the fiscal years 2009, 2008 and 2007 respectively. Long-term debt, net of current portion. On January 19, 2011, January 27, 2010, January 29, 2009, January 24, 2008 and February 7, 2007, the Company declared a cash dividend on its common stock. 2 PRICESMART, INC. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Annual Report contains forward-looking statements concerning the Company's anticipated future revenues and earnings, adequacy of future cash flow and related matters. These forward-looking statements include, but are not limited to, statements containing the words “expect,” “believe,” “will,” “may,” “should,” “project,” “estimate,” “anticipated,” “scheduled,” and like expressions, and the negative thereof. These statements are subject to risks and uncertainties that could cause actual results to differ materially, including the following risks: the Company's financial performance is dependent on international operations which exposes the Company to various risks; any failure by the Company to manage its widely dispersed operations could adversely affect its business; the Company faces significant competition; the Company faces difficulties in the shipment of, and risks inherent in the acquisition and importation of, merchandise to its warehouse clubs; the Company is exposed to weather and other natural disaster risks;general economic conditions could adversely impact the Company's business in various respects; a few of the Company's stockholders own nearly 31.9% of the Company's voting stock, which may make it difficult to complete some corporate transactions without their support and may impede a change in control; the loss of key personnel could harm the Company's business; the Company is subject to volatility in foreign currency exchange rates; the Company faces the risk of exposure to product liability claims, a product recall and adverse publicity; a determination that the Company's long-lived or intangible assets have been impaired could adversely affect the Company's future results of operations and financial position; although the Company takes steps to continuously review, enhance, and implement improvements to its internal controls, there may be material weaknesses or significant deficiencies that the Company has not yet identified; as well as the other risks detailed in the Company's U.S. Securities and Exchange Commission (“SEC”) reports, including the Company's Annual Report on Form 10-K filed for the fiscal year ended August31, 2010 filed pursuant to the Securities Exchange Act of 1934. The following discussion and analysis compares the results of operations for each of the three fiscal years ended August31, 2011, 2010 and 2009 and should be read in conjunction with the consolidated financial statements and the accompanying notes included elsewhere in this report. PriceSmart's mission is to efficiently operate U.S.-style membership warehouse clubs in Latin America and the Caribbean that sell high qualitygoods and services to its retail and wholesale membersat low prices,while providing good wages and benefits to PriceSmart employees and a fair return to PriceSmart stockholders. The Company sells U.S. brand-name, private label, locally sourced and imported products to its small business and consumer members in a warehouse club format, providing high value to its members. By focusing on providing high value on quality merchandise in a low-cost operating environment, the Company seeks to grow sales volume and membership, which in turn will allow for further efficiencies and price reductions and ultimately improved value to its members. PriceSmart's business consists primarily of international membership shopping warehouse clubs similar to, but smaller in size than, warehouse clubs in the United States. The number of warehouse clubs in operation as of August 31, 2011 and 2010,the Company's ownership percentages and basis of presentation for financial reporting purposes by each country or territory are as follows: Country/Territory Number of Warehouse Clubs in Operation (as of August 31, 2011) Number of WarehouseClubs inOperation(asof August 31, 2010) Ownership(asof August 31, 2011) Basis of Presentation Colombia 1 — % Consolidated Panama 4 4 % Consolidated Costa Rica 5 5 % Consolidated Dominican Republic 3 2 % Consolidated Guatemala 3 3 % Consolidated El Salvador 2 2 % Consolidated Honduras 2 2 % Consolidated Trinidad 4 4 % Consolidated Aruba 1 1 % Consolidated Barbados 1 1 % Consolidated U.S. Virgin Islands 1 1 % Consolidated Jamaica 1 1 % Consolidated Nicaragua 1 1 % Consolidated Totals 29 27 During fiscal year 2010, the Company completed construction of a new Panama warehouse club ("Brisas"). The Company closed another Panama warehouse club ("Los Pueblos")and relocated its operations to this new site.The Company subsequently sold the land and building that previously housed the Los Pueblos warehouse club. The Company completed construction of and opened, a new warehouse club in Trinidad ("San Fernando") in April 2010, bringing the number of warehouse clubs in Trinidad to four. Also during fiscal year 2010 the Company constructed a new warehouse club in Santo Domingo, Dominican Republic ("Arroyo Hondo") which was acquired in December 2009. The Company opened this new warehouse club on November 5, 2010. It is the Company's second warehouse club in Santo Domingo and the third in the Domincan Republic. In November 2010, the Company through its Colombian subsidiary acquired land in Barranquilla, Colombiaandconstructed a new membership warehouse club on this site that opened on August 19, 2011. 3 At the end of August 2011,the Company had 29 warehouse clubsoperating in 12 countries and one U.S. territory, in comparison to 27 warehouse clubs operating in 11 countries and one U.S. territory at the end of August 2010. The average age of the 29 warehouse clubs in operation was 107 months as of the end of August 31, 2011 and the average age of the 27 warehouse clubs included in operation was 102 months as of August 31, 2010. During the third quarter of fiscal year 2010, the Company purchased the remaining 5% noncontrolling interest of its Trinidad subsidiary. In addition to the warehouse clubs operated directly by the Company, there was one warehouse club in operation in Saipan, Micronesia licensed to and operated by local business people, from which the Company earned a small royalty fee. This agreement was terminated on August 9, 2011 in connection with the Company'stermination of its leaseof its former warehouse club located in Guam. As a result, the Company will no longer receive royalty fees and now has no third party licensing agreements. In general, the Company’s earnings improve, and cash flows from operations increase, as sales increase. Although the Company’s cost of goods sold is largely variable with sales, a portion of the Company’s selling, general and administrative expenses rise relatively slowly in relation to sales increases. Therefore, the Company prioritizes initiatives that it expects will have the greatest impact on increasing sales.Looking forward to the next several quarters, the following items are likely to have an impact on business and the results of operations: General Economic Factors As the U.S. economy provides mixed signals about whether a modest recovery is taking hold or whether another slow-down may occur (the so-called “double dip”), the Company continues to watch for signs as to what effect this may have in its markets.The recession experienced in the U.S. in calendar year 2009 appeared to have hadless effect onthe Company’s markets, particularly Central America, than past U.S. recessions. While there has been no specific indication of a change in the moderate economic growth of the pasttwo years within most of the Company’s markets, the Company will continue to monitor the situation as a slow-down in the U.S. economy could have a negative impact on future sales growth.Further, world economic events, such as the concerns over European debt, can have an impact on financial markets, which in turn can affect exchange rates of currencies compared to the U.S. dollar in the Company’s markets and also the interest rates paid by the Company on some of its long-term debt. The Company continues to be concerned about the increasing price of oil and certain commodities that could have a negative effect on the Company’s operating costs and sales.Higher oil prices can negatively impact the economic growth of the countries in whichthe Companyoperates, thereby reducing the buying power of our members.Higher oil prices can also increase the Company’s operating costs, particularly utilities and distribution expenses.Inflationary pressures on various commodities may also impact consumer spending.The Company takes steps to buy competitively from its suppliers, but will pass through higher costs for items through increased pricing when necessary although, depending on the magnitude of the change, at a reduced gross margin percentage of sales.Due to many factors, including the broad array of merchandise offered in our warehouse clubs, the changing mix of items between imported versus locally sourced, and the Company’s ongoing efforts to reduce prices through operational efficiencies, the Company believes that the current impact of inflation, if any, on the Company’s reported sales growth is small, but has determined that this is not quantifiable with any certainty. In the countries in whichthe Companyoperates, the Company does not currently face direct competition from U.S. membership warehouse club operators.However, it does face competition from various retail formats such as hypermarkets, supermarkets, cash and carry, and specialty stores, including those within Latin America that are owned and operated by a large U.S. based retailer.The Company has competedeffectivelyin these markets in the past and expects to continue to do so in the future due to the unique nature of the membership warehouse club format.The Company has noted that certain retailers are making investments in upgrading their locations which may result in increased competition.Further, it is possible that current U.S. warehouse club operators may decide to enter the Company’s markets and compete more directly with PriceSmart in a similar warehouse club format. Many PriceSmart markets are susceptible to foreign currency exchange rate volatility. Currency exchange rate changes either increase or decrease the cost of imported productswhichthe Companypurchases in U.S. dollars and pricesin local currency. Price changes canimpact the demand for those products in the market. Currency exchange rates also affectthe reported sales of the consolidated company when local currency-denominated sales are translated to U.S. dollars.In addition, the Company revalues all U.S. dollar denominated assets and liabilities within those markets that do not use the U.S. dollar as its functional currency.These assets and liabilities include, but are not limited to, excess cash permanently reinvested offshore and the value of items shipped from the U.S. to the Company’s foreign markets.The gain or loss associated with this revaluation, net of reserves, is recorded in net warehouse sales cost of goods sold.Approximately 49% of the Company’s net warehouse sales are comprised of products imported into the markets where PriceSmart warehouse clubs are located. Products imported for sale in PriceSmart markets are purchased in U.S. dollars, but approximately 79% of the Company’s net warehouse sales are in foreign currencies.During fiscal year 2011, local currencies in PriceSmart markets havegenerally declined relative to the dollar, but the Barbados dollar, Colombian peso and Guatemalan quetzale have all appreciated relative to the U.S. dollar on a year-over-year basis recently which has had a positive impact on sales.The Company seeks to manage its foreign exchange risk by (1) adjusting prices on U.S. dollar goods on a periodic basis to maintain its target margins after taking into account changes in exchange rates; (2)by obtaining local currency loans from banks within certain markets where it is economical to do so and where management believes the risk of devaluation and the level of U.S. dollar denominated liabilities warrants this action; and (3) reducing the time between the acquisition of product in U.S. dollars and the settlement of that purchase in local currency. The Companyhas local currency-denominated long-term loans in Honduras and Guatemala; and has a cross-currency interest rate swap in Colombia. At the start of fiscal year 2012, recent concerns about European debt has caused instability in the financial markets and a devaluation of many of the currencies in which the Company operates relative to the U.S. dollar, most notably the Colombian peso. Future volatility and uncertainties regardingthe currenciesin the Company's countries could have a materialimpact on the Company’s operations in future periods. However, there is no way to accurately forecast how currencies may trade in the future and, as a result the Company cannot accurately project the impact of the change in rates on the Company’s future demand for imported products, reported sales, or financial results. 4 Current and Future Management Actions In general, the Company’s earnings improve and cash flows from operations increase as sales increase. As sales volumes increase and the Company increases its purchases of products, the Company can obtain better pricing from its suppliers. Higher volumes also provideincreased operating efficiencies in the distribution operation as fixed costs are spread over this increased volume, with a resulting reduction in per unit distribution costs. Further, with increased sales, the Company canleverage its selling, general and administrative expenses which rise relatively slowly in relation to sales increases. All of this, in turn, allows the Company to reduce prices to drive further increases in sales, greater gross profit margin dollars and increased operating income, even as gross profit margin percentage remains flat or decreases. Reduced pricing also enhances the value of the PriceSmart membership which generates more membership income as new memberships are sold and current members are retained. Therefore, the Company prioritizes initiatives that it expects will have the greatest impact on increasing sales.Sales growth in our existing locations (comparable warehouse club sales) createsthehighest degree ofcost leverage due to the operating efficiencies within our warehouse club format.However, the Company also seeks to add additional warehouse clubs where we believe it is accretive to our business and is financially feasible.In this regard, actions that the Company has taken, or is taking, actions to positively impact warehouse club sales growth and the results of operations include the following: In several existing warehouse clubs, the Company has already undertaken expansions and related improvements, and the Company is planning several additional expansions, reconfigurations and/or fixture upgrades, all of which are designed to provide additional merchandise selling space and capacity.For example, during fiscal year 2011, the Company completed the expansion of the bakeries in the Nicaragua and Tegucigalpa, Honduras warehouse clubs. Also in August of fiscal year 2011, the Company leasedspace for additional member parking for the warehouse club located in Tegucigalpa, Honduras. Future plans include the expansionof the Barbados warehouse club sales floor space and the remodel of the fresh food area; the expansion of the overstock freezers in the USVI and Zapote and Escazu, Costa Rica warehouse clubs; and upgrading and remodeling the fresh foods area in multiple warehouse clubs. The Companyexpects toinvest approximately $4.4 million in expansions, reconfigurations and/or upgrades during fiscal year 2012 and believes that these improvements will provide for more selling space and increased capacity for stocking and displaying merchandise in the Company's warehouse clubs, thereby contributing to an increase in sales. The Company has also taken steps to increase the capacity and efficiency of its distribution of merchandise from the U.S. to its markets.The Company renegotiated its existing lease for its primary distribution center in Miami, adding approximately 74,000 square feet of warehouse space. The Company invested approximately $3.5 million to upgrade this space, whichwas completed in June2011.The Company has now consolidated its dry, frozen and refrigerated merchandise distributionfacilities. Thishas increased the capacity of its distribution operation and has also allowed the Company to more efficiently service the PriceSmart warehouse clublocations, therebygeneratingsavings in distributionexpenses by improving the flow of merchandise through the facility and reducing handling costs. The Company continues to evaluate its distribution processes to enhance the efficiency and cost effectiveness of shipping merchandise from suppliers to the warehouse clubs. With respect to growing sales by increasing the number of warehouse clubs, the Company has an on-going process to evaluate sites for additional PriceSmart warehouse club locations. Although a specific target for new warehouse club openings in fiscal year 2012 and beyond has not been set, management believes that theremay beopportunities to add locations in certain PriceSmart markets.The Company opened a new warehouse club in Santo Domingo, Dominican Republic (“Arroyo Hondo”) on November 5, 2010, and a new membership warehouse club in Barranquilla, Colombia on August 19, 2011.During May 2011, the Company entered into an agreement to acquire land in north Cali, Colombia, which is currently subject to the fulfillment of certain conditions prior to March, 2012. In the event the conditions are timely fulfilled, the Company plans to acquire the site to construct and operate upon it a new warehouse club.During July 2011, the Company also entered into an agreement to acquire land in south Cali, Colombia, which is currently subject to the fulfillment of certain conditions prior to January, 2012. In the event the conditions are timely fulfilled, the Company plans to also acquire this site to construct and operate upon it an additional new warehouse club. While it is currently unknown whether the north Cali conditions will be met in a timely manner, the Company currently anticipates that the south Cali site will be acquired by the Company in December 2011 and that a new warehouse club will open on that site in late calendar 2012.The Company continues to explore other potential sites for future warehouse clubs in other major cities in Colombia.The initial warehouse sales and membership results experienced with the opening of the Barranquilla warehouse club has reinforced the Company’s belief that Colombia could be a market for multiple PriceSmart warehouse clubs. The Company seeks to enhance its long-term business performance by buying rather than leasing real estate which occasionally includes developing adjacent land either directly or through joint ventures.Real estateownership provides a number of advantages as compared to leasing, including lower operating expenses, flexibility to expand or otherwise enhance PriceSmart buildings, long-term control over the use of the property and the residual value that the real estate may have in future years. In the course of acquiring sites, the Company sometimes has to purchase more land than is actually needed for the warehouse club operation. As an example,when the Company acquired theAlajuela site in Costa Rica, itpurchasedland for the PriceSmart warehouse club and entered into a joint venture with the seller on the balance of the property. PriceSmart entered into a similar real estate transaction with respect to its recently opened Brisas site in Panama City. To the extent that the Company acquires property in excess of what is needed for a particular warehouse club, theCompany generally plans to either sell or develop the excess property. The excess land at Alajuela and Brisasis being held for development by the joint ventures, which commenced in fiscal year 2011. A similar development strategy is being employed for the Company’s excess land at the new San Fernando, Trinidad and Arroyo Hondo, Dominican Republic locations where the properties are fully owned by PriceSmart. In this respect, the Company recently began developing and has executed lease agreements on part of the excess land in San Fernando, Trinidad.The profitable sale or development ofreal estate is highly dependent on real estate market conditions. The Company believes that it will find suitable tenants or acquirers in the future for its other property development projects. 5 Key items for fiscal year 2011 fourth quarter include: · Net warehouse club sales increased 22.1%over the same quarter in the prior year, resulting from a 19.3% increase in comparable warehouse club sales (for the 13 weeks ending September 4, 2011) and the addition of two new warehouse clubs:Santo Domingo, Dominican Republic (November 5, 2010) and Barranquilla, Colombia (August 19, 2011). · The Company opened its 29th warehouse club and first in Colombia on August 19, 2011.Warehouse sales for the 13 days in the quarter and fiscal year contributed 77 basis points of growth in the quarter. · Gross profits (net warehouse club sales less associated cost of goods sold) were $64.6 million (14.8% of sales) compared to $55.5 million (15.6% of sales). The increase in gross profits and decrease in gross margin percentage are consistent with the Company's strategy of lowering prices to enhance value to members and increase sales. · Selling, general and administrative expenses, including preopening expenses, grew 26.6% to $53.8 million (12.3% of net warehouse sales) from $42.5 million (11.9% of net warehouse sales) from the same period last year.The cost associated with Colombia, including the infrastructure established within the country, the pre-opening expenses for the warehouse club, and the initial costs to operate the warehouse club, added $2.1 million in operating expenses (0.5% of net warehouse sales) in the quarter.Additionally,the Company recorded a charge in the currentquarterto increase depreciation expense by $2.5 million in connection with the correction of an error from prior periods associated with the translation of depreciation expense from foreign currencies into U.S. dollars. (See Notes to Consolidated Financial Statements- Note 1- Company Overview and Basis of Presentation). · Provision for income taxes was $5.4 million for a tax rate of 29.9% of pre-tax income.The rate in the current quarter was positively impacted by a decrease of $3.1 million in the quarter resulting from a correction of an error identified in the Company's reconciliation of net deferred tax assets associated with operating and capital loss carry-forwards to its tax returns (see Notes to Consolidated Financial Statements - Note 1 - Company Overview and Basis of Presentation). Without this one-time benefit, the tax rate would have been 47.2% of pre-tax income compared to 30.7% of pre-tax income in the fourth quarter of fiscal year 2010 and a tax rate for the previous nine month period of 31.0%. The higher rate in the current period (net of the $3.1 milion correction) resulted from(i) a $516,000 undistributed profits tax in Panama for accumulated retained earnings that the Company is not planning to repatriate to the U.S.; (ii) a $217,000 non-cash write-off a deferred tax asset associated with the sale of the Company’s Los Pueblos, Panama, warehouse club site, the gain of which was recognized in the third quarter of fiscal year 2011; (iii) uncertain tax positions of approximately $400,000; and (iv) a taxable loss incurred in the Company’s new Colombia entity associated with start-up costs and investment for which it did not recognize a tax benefit.A full valuation allowance was recorded against the future tax benefit of those losses at this time. · Net income for the quarter was $12.6 million, or $0.42 per diluted share, compared to $13.2 million, or $0.44 per diluted share, in the fourth quarter of fiscal year 2010. Key items for fiscal year 2011 included: · Net warehouse club sales increased 22.7%over the prior year, resulting from a 18.1% increase in comparable warehouse club sales (through the 52 weeks ending September 4, 2011) and the partial year effect of three new warehouse clubs:San Fernando, Trinidad (April 30, 2010), Santo Domingo, Dominican Republic (November 5, 2010) and Barranquilla, Colombia (August 19, 2011). · Membership income forfiscal year 2011 increased 15.6% to $22.8 million as the number of membership accounts grew to 832,500 and the 12-month renewal rate improved to 88% in fiscal year 2011 from 86% in fiscal year 2010. · Gross profits (net warehouse club sales less associated cost of goods sold) increased 20.8%over the prior year. · Selling, general and administrative expenses improved 27 basis points of net warehouse sales compared to the same twelve-month period last year despite the partial-year incremental costs of three additional warehouse clubs in operation and expenses associated with the Colombia country headquarters. Additionally, the Company recorded a charge in the current yearto increase depreciation expense by $2.3 million in connection with the correction of an error from prior periodsassociated with the translation of depreciation expense from foreign currencies into U.S. dollars from prior periods. (See Notes to Consolidated Financial Statements - Note 1 - Company Overview and Basis of Presentation). · Operating income for fiscal year 2011 was $90.9 million, an increase of 21.3% overfiscal year 2010. · Provision for income taxes was $27.5 million for a tax rate of 30.7% of pre-tax income.In the same period last year, the income tax provision was $22.8 million, or 31.5% of pre-tax income.The lower rate in the fiscal year is largely due to a decreaseof $3.1million for the income tax provision resulting from thecorrection of an error identified in the Company's reconciliation of net deferred tax assets related to Net Operating and Capital Loss Carry-forwards to its tax returns (see Notes to Consolidated Financial Statements - Note 1 - Company of Overview and Basis of Presentation) offset by increases in the income tax provision for (i) an increase in U.S. statutory tax rate from 34% to 35%; (ii) a $516,000 undistributed profits tax in Panama for accumulated retained earnings that the Company is not planning to repatriate to the U.S.; (iii) in fiscal year 2011, the Company accrued $581,000 income tax liability for uncertain tax positions; and (iv) due to a charge to taxes due to a taxable loss incurred in the Company’s new Colombia entity for which it did not recognize a tax benefit.A full valuation allowance was recorded against the future tax benefit of losses generated by the Colombia operations which started in fiscal year 2010. · Net income attributable to PriceSmart for fiscal year 2011 was $61.8 million, or $2.07 per diluted share, compared to $49.3 million, or $1.65 per diluted share, in fiscal year 2010. 6 Comparison of Fiscal Year 2011 to 2010 and Fiscal Year 2010 to 2009 Certain percentages presented are calculated using actual results prior to rounding.The Company’s fiscal year ends on August 31.Unless otherwise noted, references to net income relate to net income attributable to PriceSmart. Unless otherwise noted, all tables present dollar amounts in thousands. Net Warehouse Club Sales Fiscal Years Ended August 31, Amount % Change Amount % Change Amount Net warehouse club sales $ 22.7 % $ % $ Comparison of 2011 to 2010 Net warehouse club sales grew 22.7% in fiscal year 2011 compared to fiscal year 2010.The sales growth in the yearwas predominantly driven by transaction growth of 18.9%.The average value of each transaction grew3.1%.Sales growth was evident across all major merchandise categories. Changes in currency exchange rates had a net positive effect on sales.Local currencies in three of the Company’s markets (Jamaica,Costa Ricaand Guatemala) appreciated against the U.S. dollar compared to the same period last year, which made the imported merchandise relatively more affordable to our members. The sales of local merchandise, when translated to U.S. dollars in those markets, also had a favorable impact. The positive effects of currency appreciation in those marketsmore than offset the opposite effect in other markets where the local currency declined against the U.S. dollar. The difference between total net warehouse club sales of 22.7% and the comparable warehouse club sales noted below of 18.1% was predominantly due to the effect of the San Fernando, Trinidad warehouse club which was open for a full year in fiscal year 2011, but onlyfour months in fiscal year 2010; and the second Santo Domingo, Dominican Republic warehouse club which was open for 10 months in fiscal year 2011 but had no sales in fiscal year 2010.The Barranquilla, Colombia warehouse club was only open for the last 13 days offiscal year 2011 and had little effect on the consolidated year-over-year growth in net warehouse sales. Comparison of 2010 to 2009 For fiscal year 2010, the Company’s warehouse club in Alajuela, Costa Rica was in operation for the full 12 months of the year, compared to approximately four months in fiscal year 2009.In addition, the Company’s warehouse club in San Fernando, Trinidadopened on April 30, 2010 and contributed four full months of sales infiscal year 2010.Sales from these additional clubs contributed approximately 390 basis points to the overall sales growth of fiscal year 2010 from fiscal year 2009.The Company experienced strong sales in a number of merchandise categories during the months of April, May and June of fiscal year 2010 as a result of the World Cup soccer tournament.In addition, the strength of the Costa Rican currency relative to the U.S. dollar has made the imported merchandise relatively more affordable and contributed to increased demand in the Company’s largest single market.The Costa Rican colon appreciated approximately 13.6% against the U.S. dollar from the end of fiscal year 2009 to the end of fiscal year 2010. Sales of non-consumable merchandise continued to show improvement through the fiscal yearand ended the year with growth of 11.7% compared to fiscal year 2009.The Company had experienced negative sales growth in the last two quarters of fiscal year 2009 and the first quarter of fiscal year 2010 compared to the same quarter in the prior year in this merchandise category but saw growth of 8.5%, 16.4% and 27.0% in the second, third, and fourth quarters of fiscal year 2010, respectively, compared to the same quarters in the prior year.Sales transactions in the year grew 10.2% compared to the prior year and the average dollar value of those transactions increased by 1.3%. Comparable Sales The Company reports comparable warehouse club sales on a “same week” basis with 13 weeks in each quarter beginning on a Monday and ending on a Sunday. The periods are established at the beginning of the fiscal year to provide as close a match as possible to the calendar month that is used for financial reporting purposes. This approach equalizes the number of weekend days and week days in each period for improved sales comparison, as the Company experiences higher warehouse club sales on the weekends. Further, each of the warehouse clubs used in the calculations was open for at least 13 1/2calendar months before its results for the current period were compared with its results for the prior period. For example, the sales related to the new warehouse club opened in the Dominican Republic on November 5, 2010 will not be used in the calculation of comparable warehouse club sales untilJanuary 2012.Similarly, the sales related to the new warehouse club opened in Trinidad on April 30, 2010 was not used in the calculation of comparable warehouse club sales until July 2011 and sales related the new warehouse club opened in Colombiaon August 19, 2011 will not be used in the calculation of comparable warehouse club sales until November 2012. Comparison of 2011 to 2010 Comparable warehouse club sales for the 52-week period ended September 4, 2011 increased 18.1% compared to the same 52-week period last year. Comparison of 2010 to 2009 For fiscal year 2010, comparable warehouse club sales,increased 8.2% for the 53-week period ended September 5, 2010, compared to the same 53-week period for fiscal year 2009. 7 Net Warehouse Club Sales by Segments The following tables indicate the net warehouse club sales and the percentage growth in net warehouse club sales during fiscal years 2011, 2010 and 2009 in the segments in which the Company operates. As of August 31, 2010, the Company changed the “Central America” operating segment to the “Latin America” operating segment to reflect the inclusion of Colombia within the general geographic area of the Company’s operations.The first warehouse club in Colombia opened on August 19, 2011. Fiscal Years Ended August 31, Amount %ofnet revenue Amount %ofnet revenue Amount % of net revenue Latin America $ 1,060,620 63.3 % $ % $ % Caribbean 614,627 36.7 % % % Net warehouse club sales $ 1,675,247 100.0 % $ % $ % Fiscal Years Ended August 31, Year-over-year increase % change Year-over-year increase %change Latin America $ 221,756 26.4 % $ % Caribbean 87,690 16.6 % % Net warehouse club sales $ 309,446 22.7 % $ % Comparison of 2011 to 2010 As with last year, the higher net warehouse club sales growth in Latin America compared to the Caribbean reflects improved economic conditions in those more diversified markets. The local currencies in Costa Rica and Guatemala continue to be strong compared to the US dollar, making the imported merchandise relatively more affordable to our members, contributing to higher sales in the current fiscal year. Comparison of 2010 to 2009 The higher net warehouse club sales in Latin America compared to the Caribbean reflects improved economic conditions in those more diversified markets, particularly Costa Rica.Also the opening of the Alajuela, Costa Rica warehouse club contributed an additional eight months of sales (420 basis points) to the Latin America segment in fiscal year2010, compared to fiscal year 2009; whereas, the opening of the San Fernando, Trinidad warehouse club contributed only an additional four months of sales (350 basis points) in fiscal year 2010 compared to fiscal year 2009. Net Warehouse Club Sales by Category The following table indicates the approximate percentage of net sales accounted for by each major category of items sold by the Company during the fiscal years ended August31, 2011, 2010 and 2009.(1) Fiscal Years Ended August31, Sundries (including health and beauty aids, tobacco, alcoholic beverages, soft drinks, cleaning and paper products and pet supplies) 26 % 27 % 27 % Food (including candy, snack foods, dry and fresh foods) 52 % 51 % 51 % Hardlines (including major appliances, small appliances,electronics, hardware, office supplies, garden and patio, sporting goods, business machines and automotive supplies) 14 % 14 % 14 % Softlines (including apparel, domestics, cameras, jewelry, housewares, media, toys and home furnishings) 6 % 6 % 6 % Other (including one-hour photo and food court) 2 % 2 % 2 % During fiscal year 2010, the Company reviewed and updated its product classification into major categories.This review and update of the classification of products into categories was performed to better align the products and reporting on those products with the Company’s management oversight of these major categories.The Company has retrospectively reclassified the approximate percentage of net sales accounted for by each major category for each of the periods presented based on the updated product assignment into these major categories. 8 Comparison of 2011 to 2010 The Company did not experience any significant shift in its merchandise mix when measured over the entire fiscal year. Comparison of 2010 to 2009 The Company did not experience any significant shift in its merchandise mix when measured over the entire fiscal year.However, during the first quarter of fiscal year 2010, the Company saw a continuation of the shift toward more consumable items which started in fiscal year 2009. Export Sales Fiscal Years Ended August 31, Amount Increase from prior year % Change Amount Increase from prior year % Change Amount Export sales $ 8,831 4,692 113.4 % $ $ % $ The increases in export sales in both years were due to increased direct sales to a single institutional customer (retailer) in the Philippines. Membership Income Fiscal Years Ended August 31, Amount Increase from prior year % Change Amount Increase from prior year % Change Amount Membership income $ 22,817 $ 3,075 15.6 % $ $ % $ Membership income % to net warehouse club sales 1.4 % % % Approximate number of total accounts 832,500 115,500 16.1 % % Comparison of 2011 to 2010 The number of membership accounts increased 115,500 (16.1%) during fiscal year 2011.Membership income, which is recognized ratably over the one-year life of the membership, grew 15.6% for the twelve months ended August 31, 2011compared to same period in the prior year.The average membership fee per membership account sold during fiscal year 2011 was $29.41, compared to $28.79 in fiscal year 2010.The membership renewal rate for the 12-month periods ended August 31, 2011 and 2010 was 88% and 86%, respectively. Comparison of 2010 to 2009 For fiscal year 2010, there were 10% increases over fiscal year 2009 in membership income and in the number of membership accounts. There was a 0.5% decrease in the average membership fee. Other Income Other income consists of commission revenue, rental income, advertising revenue, construction revenue, fees for in-store product demonstrations, end-cap income, and fees earned from licensees. Fiscal Years Ended August 31, Amount Increase from prior year % Change Amount Increase from prior year % Change Amount Other Income $ 7,352 $ 18.4 % $ $ % $ 9 Comparison of 2011 to 2010 For fiscal year 2011 compared to the Company's fiscal year 2010, in-store product demonstration revenue increased $926,000 and rental income increased $214,000, primarily due to the leasing of the former warehouse club in Los Pueblos, Panama, which was sold in March 2011.In both fiscal year 2010 and 2011, the Company received approximately $60,000 in royalty income from a licensee in Saipan.That licensing agreement was terminated at the end of fiscal year 2011, and no more licensing fees will be recognized in the future. Comparison of 2010 to 2009 For fiscal year 2010, the increase over fiscal year 2009 was due primarily to increasedrevenue received for in-store product demonstrations. Gross Margin Warehouse Sales Gross Profit and Gross Margin Fiscal Years Ended August 31, Amount Increase from prior year % to sales Amount Increase from prior year % to sales Amount % to sales Warehouse club sales $ 1,675,247 $ 309,446 100.0 % $ $ % $ % Less associated cost of goods sold 1,422,332 265,958 84.9 Warehouse gross profit margin $ 252,915 $ 43,488 15.1 % $ $ % $ % Comparison of 2011 to 2010 For the fiscal year 2011, warehouse gross profit increased due to higher sales, but gross margin as a percentage of sales was lower than fiscal year 2010 by24 basis points largely related to on-going price reductions on merchandise in line with the Company’s business model.Foreign exchange gains or losseshad little year-over-year effect on cost of goods sold as a percent of sales in the fiscal year 2011. Comparison of 2010 to 2009 For fiscal year 2010, the increase in warehouse gross profit was due to higher sales and a 65 basis point improvement ingross profit margin as a percentage of sales, resulting from reduced markdowns on merchandise, strong end-cap activity, and improvements in inventory shrink results.Foreign exchange effects also contributed positively.In fiscal year 2010, the Company recorded $1.5 million (0.11% of sales) in foreign exchange related gains compared to $1.4 million (0.12% of sales) in foreign exchange related costs in fiscal year 2009. The countriesthat accounted for the majority of the year-over-year change in foreign exchange effect were Guatemala, Costa Rica and Jamaica.The improving sales of non-consumable discretionary products did not itself have a material impact on the Company’s net warehouse margin as a percentage of sales during fiscal year 2010. Export Sales Gross Profit Margin Fiscal Years Ended August 31, Amount Increase from prior year % to sales Amount Increase from prior year % to sales Amount % to sales Export sales $ 8,831 $ 4,692 100.0 % $ $ % $ % Less associated cost of goods sold 8,372 4,482 94.8 Export sales gross profit margin $ 459 $ 210 5.2 % $ $ 54 % $ % The increase in export sales gross margin dollars in each fiscal year was due to direct sales to an institutional customer (retailer) in the Philippines for which the Company generally earns lower margins than those obtained through its warehouse club sales. 10 Selling, General and Administrative Expenses Warehouse Club Operations Fiscal Years Ended August 31, Amount % to warehouse club sales Increase from prior year % Change Amount % to warehouse club sales Increase from prior year % Change Amount % to warehouse club sales Warehouse club operations expense $ 154,819 9.2 % $ 28,545 22.6 % $ % $ % $ % Comparison of 2011 to 2010 The partial year effect of two additional warehouse clubs (San Fernando, Trinidad and Arroyo Hondo, Dominican Republic) and the expenses associated with establishing a country headquarters in Colombia and the first few weeks of club operationsat the Barranquilla, Colombia warehouse clubaccounted for $7.1 million of additional warehouse club operations expense in fiscal year 2011 compared to fiscal year 2010.The remaining$21.4 million increaserelates towarehouse club operation expense on a same club basis, of which $8.0 million was related to increased payroll related expenses, including stock-based compensation. Credit card expense increased $2.0 million in line with sales growth and utilities, repair and maintenance, depreciation and other expenses added $1.5 million, $1.8 million,$4.1 million and $4.0 million, respectively. Of the $4.1 million increase in depreciation, $2.3 millionis related to the recordation of a charge in fiscal year 2011 to correct errors in the calculation of depreciation in prior periods, related to the translation of foreign currencies into U.S. dollars(see Notes in Consolidated Financial Statements - Note 1 - Company Overview and Basis of Presentation). This correction willincrease depreciationby approximately $300,000 per year going forward. Comparison of 2010 to 2009 The costs associated with operatingtwo additional warehouse clubs in fiscal year 2010 were $3.9 million.Of the $7.5 million increase in warehouse club operation expenses attributable to the 25 warehouse clubs operating in both fiscal years,$4.4 million was related to increased payroll-related expenses, including stock-based compensation expense.Utilities costs increased $1.6 million due to an increase in utility rates afterthe Companyexperienced savings in fiscal year 2009.Depreciation expense increased $577,000 from fiscal year 2009 related to ongoing capital investments made in the existing warehouse clubs, including expansions in Aruba and Nicaragua,and the completion of the new warehouse club in Panama City, Panama.Increased costs for repairs and maintenance and security services added $397,000 and $246,000, respectively.Credit card costs increased by a total of $720,000 resulting from higher sales. As a percentage of sales, credit card costs decreased from 0.82% of sales in fiscal 2009 to 0.79% of sales in fiscal 2010, reflecting ongoing savings resulting from the co-branded credit cards offered to the Company’smembers. General and Administrative Expenses Fiscal Years Ended August 31, Amount % to warehouse club sales Increase from prior year % Change Amount % to warehouse club sales Increase from prior year % Change Amount % to warehouse club sales General and administrative expenses $ 36,436 2.2 % $ 3,117 9.4 % $ % $ % $ % Comparison of 2011 to 2010 General and administrative expenses, increased $3.1 million from fiscal year 2010 to fiscal year 2011, with the additional expenseprimarily related to increasedsalaries, related benefits, deferred compensation expense associated with restricted stock grants, and travel expenses associated with the Company’s corporate and U.S. buying operations. The decrease in general and administrative expenses as a percentage of warehouse club sales was due to sales increasing at a greater rate than general and administrative expenses. Comparison of 2010 to 2009 Increased salaries and benefits for the Company’s corporate and U.S. buying operations, including expenses associated with stock compensation of $2.5 million, and additional travel expenses of approximately $800,000 accounted for the majority of the increase in general and administrative expenses in fiscal year 2010. This was offset by a decrease in professional fees associated with outside legal and tax consulting of $1.0 million. 11 Pre-Opening Expenses Expenses incurred before a warehouse club is in operation are captured in pre-opening expenses. Fiscal Years Ended August 31, Amount Increase from prior year % Change Amount Increase from prior year % Change Amount Pre-opening expenses $ 1,408 $ 25.4 % $ $ % $ Comparison of 2011 to 2010 The Company incurred pre-opening expenses for theBarranquilla, Colombiawarehouse club in the third and fourth quarter of fiscal year 2011 totaling $1.0 million. For fiscal year 2011, the Company also incurred $407,000 in pre-opening expenses related to the new Arroyo Hondo warehouse club, which opened in the Dominican Republic on November 5, 2010.The Company incurred more pre-opening expense for Barranquilla as it was the first warehouse club in a new market requiring an enhanced level of marketing compared to openings in existing markets. Pre-opening expenses in fiscal year 2010 were related to the San Fernando, Trinidad club and the Brisas warehouse club which was relocated in Panama during that year. Comparison of 2010 to 2009 For fiscal year 2010, pre-opening expenses were related to the new warehouse club in Trinidad which opened in April 2010, the relocated warehouse club in Panama and the new warehouse club under construction in the Dominican Republic. Operating Income Fiscal Years Ended August 31, Amount % to warehouse club sales Increase/ (decrease) from prior year % Change Amount % to warehouse club sales Increase/ (decrease) from prior year % Change Amount % to warehouse club sales Operating income $ 90,880 5.4 % 21.3 % $ % $ % $ % Comparison of 2011 to 2010 and 2010 to 2009 Operating income improved from fiscal year 2009 to fiscal year 2010 and from fiscal year 2010 to fiscal year 2011,as a result of higher sales, improved margins and the leveraging ofselling, general and administrative costs over increased sales,offset byconstruction costs and pre-opening expenses for the new Colombia market. Interest Income Interest income reflects earnings on cash and cash equivalent balances and restricted cash deposits.In fiscal year 2011, restricted cash deposits included one certificate of deposit for $8.0 million with Scotia Bank and two certificates of deposit for $8.0 million and $2.0 million with Citibank and Scotia Bank, respectively, each as part of the Company’s loan agreements with these banks. In addition approximately $4.9 million in restricted cash was held as a certificate of deposit as part of the Company’s loan agreement with Banco Del Pais (Banco del Pais is a Honduras-based bank).In fiscal year 2010, restricted cash deposits included a certificate of deposit of approximately $6.0 million as part of the Company’s loan agreement with Banco Del Pais (Banco del Pais is a Honduran based bank). Fiscal Years Ended August 31, Amount Increase from prior year Amount Increase from prior year Amount Interest Income $ 852 $ 299 $ $ 96 $ 12 Comparison of 2011 to 2010 and 2009 For fiscal year 2011, the increase in interest income primarily reflects higher balances on deposits. Interest Expense Fiscal Years Ended August 31, Amount Increase from prior year Amount Increase from prior year Amount Interest expense on loans $ 4,792 $ Capitalized interest (876 ) Net interest expense $ 3,916 $ 1,193 $ $ $ Comparison of 2011 to 2010 and 2010 to 2009 Interest expense reflects borrowings by the Company’s wholly owned foreign subsidiaries to finance new warehouse club construction and land acquisition, the capital requirements of warehouse club operations, and ongoing working capital requirements. The increases in interest expense in the fiscal year 2011 is due to an increase in debtincurred by the Company, primarily to financeits initial investment in Colombia, including the cost of land construction. For fiscal year 2011, the capitalized interestrelated tothe final construction activities for the Arroyo Hondo, Dominican Republic warehouse club and the commencement of construction for the Barranquilla, Colombia warehouse club. For fiscal year 2010, the capitalized interestrelated tothe construction of the Brisas, Panama and Arroyo Hondo, Dominican Republic warehouse clubs. Other Income(Expense), net Other income consists of gain or loss on sale of assets and currency gain or loss. Fiscal Years Ended August 31, Amount Increase from prior year % Change Amount Increase from prior year % Change Amount Gain or (Loss) on sale of assets $ 763 $ 1,267 )% $ ) $ 5 )% $ ) Currency Gain or (Loss) 21 51 ) ) Total other income (expense) $ $ )% $ ) $ 56 )% $ ) Comparison of 2011 to 2010 and 2010 to 2009 For fiscal year 2011,currency gain was recorded as a result of the revaluation of non-functional currency monetary assets and liabilities of the Company’s subsidiary in Colombia.The Company has recorded this Colombia currency gain as other income during the pre-opening phase of this location, since no sales operations existed in Colombiaprior to August 2011.After the Colombia location began recording sales, currency gains or losses have been recorded as part of cost of goods sold. 13 The following table summarizes the asset disposals recorded for fiscal year 2011 (in thousands): Disposal Activity Historical Cost Accumulated Depreciation Impairment and Other Costs Proceeds from disposal Gain/(Loss) recorded Sale of Property in Panama (1)(2) (8,717 ) $ $ ) $ $ Disposal of assets no longer in use (9,248 ) (486 ) (17,965 ) $ On April 9, 2010, the Companyrelocated one of its three warehouse clubs in Panama City, Panama ("Los Pueblos") to thecompleted new warehouse club ("Brisas"). The Company leased the Los Pueblos site to Juan Diaz Properties, S.A./ Ace International Hardware Corporation (“ACE”) under a lease agreement with an option to purchase.ACE elected to exercise its option to purchase the property and on March 23, 2011 the Company’s Panama subsidiary entered into a land sale agreement with ACE.The sales price of the property was approximately $5.3 million. On March 23, 2011, the Company’s Panama subsidiary entered into a land sale agreement with OD Panama S.A. for the sale of approximately 28,322 square feet of undeveloped land located adjacent tothe Panama, Via Brasil location for approximately $2.1 million.OD Panama S.A. will construct and maintain an Office Depot retail center at this location.Gonzalo Barrutieta, who has served as a member of the Company's board of directors since February 2008, is also a board member of Office Depot, Mexico. For fiscal year 2010, the Company continued to record disposals of assets related to point of sale equipment and the replacement and upgrades of fixtures within the warehouse clubs. Provision for Income Taxes Fiscal Years Ended August 31, Amount Increase/(decrease) from prior year Amount Increase/(decrease) from prior year Amount Current tax expense $ Net deferred tax provision (benefit) $ $ ) $ $ $ ) Provision for income taxes $ Effective tax rate $ % $ % % Comparison of 2011 to 2010 For fiscal year 2011, the decrease in the effective tax rate is primarily attributable to a $3.1 million decrease in tax expense due to thecorrection of anerror identified in the Company’s reconciliation of net deferred tax assets related to net operating and capital loss carryforwards to its tax returns (see Notes to Consolidated Financial Statements - Note 1 - Company of Overview and Basis of Presentation). This error has no effect on the provision for income taxes going forward. This decrease was offset by the following: (i) an increase in U.S. statutory tax rate from 34% to 35%; (ii) a $516,000 undistributed profits tax in Panama for accumulated retained earnings that the Company is not planning to repatriate to the US; (iii) a $581,000 income tax accrual for uncertain tax positions; and (iv) a charge to taxes due to a taxable loss incurred in the Company’s new Colombia entity for which it did not recognize a tax benefit. A full valuation allowance was recorded against the future tax benefit of losses generated by Colombia operations which started during fiscal year 2010. Thisvaluation allowance is necessary because the Colombia operations have notestablished an earnings history to support recording a tax benefit. Comparison of 2010 to 2009 For fiscal year 2010, the increase in the effective tax ratewas primarily attributable to the following factors: (i) a significant increase in U.S. pre-tax incomerelative tonon-U.S. pre-tax income, which is taxed at a statutory rate that is generally 4% to 9% higher than the foreign statutory tax rates; and (ii) in fiscal year 2009 only, the Company reversed approximately $2.2 million of accrued income tax liability for uncertain tax positions due to a lapse in various statutes of limitations and $2.8 million for the reversal of previously recorded valuation allowances. 14 Loss of Unconsolidated Affiliates The Company'sjoint ventures are accounted for under the equity method of accounting in which the Company reflects its proportionate share of income or loss. Fiscal Years Ended August 31, Amount Increase from prior year Amount Increase from prior year Amount Loss of unconsolidated affiliates $ 52 $ 30 $ 22 $ 1 $ 21 Under the equity method, the Company's initial investments in unconsolidated affiliates is initially recorded as an investment in the stock of an investee at cost. This is then adjusted to recognize the Company's share of the earnings or losses of the investee of the date of the initial investment. The losses from the Company’s unconsolidated affiliates in Costa Rica and Panama in fiscal years 2011, 2010 and 2009 were primarily due to legal and administrative start-up costs incurred by the joint ventures. Net Income Attributable to Noncontrolling Interests Noncontrolling interestis the allocation of the joint venture income or loss to the noncontrolling stockholders’ respective interest. Fiscal Years Ended August 31, Amount Increase/(decrease) from prior year Amount Increase/(decrease) from prior year Amount Net income attributable tononcontrolling interests $ — $ ) $ $ ) $ Comparison of 2011 to 2010 and 2009 For fiscal years 2011 and 2010, the decrease in theamount attributable to noncontrolling interest was due to the Company acquiring within the third quarter of fiscal year 2010 the remaining 5% interest in the Company’s Trinidad subsidiary that it did not own.As a result, the Company now owns 100% of all of the operating subsidiaries of the Company and now records 100% of these subsidiaries’ income or loss. Income from Continuing Operations Attributable to PriceSmart Fiscal Years Ended August 31, Amount Increase/(decrease) from prior year % Change Amount Increase/ (decrease) from prior year % Change Amount Income from Continuing Operations attributable to PriceSmart $ 61,836 $ 12,537 % $ $ % $ 15 Income (Loss) from Discontinued Operations, Net of Tax Income (loss) from discontinued operations, net of taxreflects the consolidated income and expenses associated with those operations within the Company that were closed or disposed of and which meet the criteria for such treatment. Discontinued operations include the costs associated with the Company’s previously closed warehouse location in Guam which was leased to a subtenant.In August 2011, the Company’s lease obligation and sublease agreement expired; therefore, the Company does not expect to record any income or losses from discontinued operations due to the Guam closed warehouse location subsequent to fiscal year 2011. Fiscal Years Ended August 31, Amount Increase/ (decrease) from prior year % Change Amount Increase/ (decrease) from prior year % Change Amount Income (loss) from discontinued operations, net of tax $ (86 ) ) (637.5 )% $ 16 $ 44 )% $ ) Comparison of 2011 to 2010 For fiscal year 2011, the Company continued to record expenses offset by sublease income for the closed warehouse location in Guam.The lease expired on August 9, 2011.The increase in the loss from discontinued operations for fiscal year 2011 is related to the income tax paid for fiscal year 2010 and the close of the lease obligation and sublease agreement.The Company no longer has any lease obligations for the closed warehouse club in Guam and expects to incur no significant additional expense. Comparison of 2010 to 2009 For fiscal year 2010, the Company continued to record expenses offset by sublease income for the closed warehouse location in Guam. Liquidity and Capital Resources Financial Position and Cash Flow The Company requires cash to fund its operating expenses and working capital requirements including the investment in merchandise inventories, acquisition of land and construction ofnew warehouse clubs, expansion of existing warehouse clubs and distribution centers, acquisitions of fixtures and equipment, routineupgrades and maintenance of fixtures and equipment within existing warehouse clubs, investments in joint ventures in Panama and Costa Rica to own and operate commercial retail centers located adjacent to the new warehouse clubs,the purchase of treasury stock upon the vesting of restricted stock awards and payment of dividends to stockholders.The Company used cash in fiscal year 2010 to acquire a minority interest in its Trinidad subsidiary. The Company’s primary sources for funding these requirements are cash and cash equivalents on hand, cash generated from operations, short-term debt, long-term debt and credit facilities.The Company evaluates on a regular basis if it may need to borrow additional funds if the Company is unable to generate sufficient cash from operations to meet its operating or capital requirements.As such, the Companyevaluates and may enter into or obtain additional loans and/or credit facilities to provide additional liquidity.Total cash and cash equivalents at the end of the periods reported were as follows (in thousands): August 31, Cash and cash equivalents $ $ The Company’s cash flows are summarized as follows (in thousands): Twelve Months Ended August 31, Net cash provided by (used in) continuing operating activities $ $ Net cash provided by (used in) discontinued operations 73 34 Net cash provided by (used in) investing activities (39,445 ) (54,158 ) Net cash provided by (used in) financing activities (30,640 ) (1,135 ) Effect of exchange rates (2,043 ) Net increase(decrease) in cash and cash equivalents $ $ 16 The Company’s operating activities provided cash for all periods presented as summarized below. Twelve Months Ended August 31, Increase/(Decrease) 2011 to 2010 2010 to 2009 Net Income from Operating Activities $ Adjustments to reconcile net income to net cash provided from operating activities: Depreciation Loss /(Gain)on sale of assets ) ) (5 ) Deferred income taxes ) ) Cash paid for Guatemala Plaza buyout — — ) — Stock-based compensation expenses ) Other non-cash operating activities 29 ) 99 Net non-cash related expenses Net Income from operating activities reconciled for non-cash operating activities Changes in Operating Assets and Liabilities not including Merchandise Inventories Changes in Merchandise Inventories ) Net cash provided by discontinued operating activities 73 34 39 ) Net cash provided by (used in) operating activities $ ) The 24.9%increase in Net Income from Operating Activities for fiscal year 2011compared to fiscal year2010 was primarily due toyear-over-year increases in warehouse sales of 22.7%.Net non-cash related expenses increased for fiscal year 2011 compared to fiscal year 2010 primarily due to increase in depreciation expenses, reflective of the continuing investment activities in warehouse clubs and the correction of an error identified as immaterial for approximately $2.3 million, offset by the gain on sales of assets primarily related to the sale of former “Los Pueblos” warehouse club in Panama City that was relocated to another location in Panama City, Panama.The increase in inventory in fiscal year 2011compared tofiscal year 2010 was mainly the result of the addition of two new warehouse clubs; Santo Domingo, Dominican Republic (November 5, 2010) and Barranquilla, Colombia (August 19, 2011). The 16.1% increase in Net Income from Operating Activities for fiscal year 2010compared to fiscal year2009was primarily due to increases in year-over-year warehouse sales of 11.6%.Net non-cash related expenses increased for fiscal year 2010compared to fiscal year2009 primarily due to increase in depreciation expenses, reflective of the continuing investment activities in warehouse clubs, increase in Deferred Income Taxes recorded in fiscal year 2010 and the impact of the Guatemala lease buyout in fiscal year 2009. The Company's use of cash in investing activities for the period presentedis summarized below: Twelve Months Ended August 31, Increase/(Decrease) 2011 to 2010 2010 to 2009 Cash used for additions of property: Land acquisitions $ ) Warehouse club expansion, construction, and land improvements ) Acquisition of fixtures and equipment Increase in joint venture investment Panama — — ) Proceeds on sale of excess real estate in Panama ) — — ) Acquisition of 5% non-controlling interest, Trinidad — — ) Collection of note receivable from sale of closed warehouse club in the Dominican Republic — — ) — Purchase of interest in Panama joint venture — — — ) Capital contribution to Panama joint venture — — 50 — ) Purchase of interest in Costa Rica joint venture — — — ) Capital contribution to Costa Rica joint venture — — — ) Proceeds from disposals of property and equipment ) ) (181 ) ) Net cash flows (provided by) used in investing activities $ $ $ 54,742 $ ) $ ) 17 Net cash used in investing activities was lower in fiscal year 2011 compared to fiscal year 2010 by approximately $14.7 million primarily due to a decrease in the number of land acquisitions and a decrease in warehouse club construction and proceeds from the sale of excess real estate in Panama for approximately $7.4 million.Net cash used in investing activities in fiscal year 2010 was approximately the same as cash used in investing activities as fiscal year 2009.The increased use of cash for the purchase of land and warehouse club construction in fiscal year 2010 was approximately the same ascash used in fiscal year 2009 for the purchase of joint ventures. Net cash used by financing activities for the period presented is summarized below: Twelve Months Ended August 31, Increase/(Decrease) 2011 to 2010 2010 to 2009 New Bank Loans offset by establishment of certificate of deposits held against loans and payments on existing bank loans $ ) $ $ $ ) $ ) Cash dividend payments ) Stockholder contribution — — ) Proceeds from exercise of stock options and the tax benefit related to stock options 80 Purchase of treasury stock related to vesting of restricted stock ) Purchase of treasury stock related to PSC settlement — — ) — Net cash provided (used) in financingactivities $ ) $ ) $ ) $ ) $ Net cash used in financing activities increased in fiscal year 2011 over 2010 primarily due to a decrease in net borrowings resulting from normally scheduled loan payments.Loans obtained in fiscal year 2011 were primarily offset by certificates of deposit established as collateral for those loans.Dividend payments reflected the increase in the dividend declared for fiscal year 2011.In addition, the purchase of treasury stock in connection with the vesting of restricted stock increased as a result of increases in the Company’s stock price. Financing Activities(1) On March 14, 2011 the Company’s Colombia subsidiary entered into a loan agreement with Scotiabank & Trust (Cayman) Ltd. The agreement establishes a credit facility for $16.0 million to be disbursed in several tranches. The interest rate is set at thethree-month LIBOR rate plus 0.7%.The loan term is five years with interest only payments and a balloon payment at maturity.This loan is secured by a time deposit of $16.0 million pledged by the Company’s Costa Rican subsidiary.The deposit will earn an interest rate ofthree-month LIBOR.The first tranche of $8.0 million was funded on April 1, 2011, and the Company secured this portion of the loan with an $8.0 million secured time deposit.The second tranche of $2.0 million was funded on July 28, 2011, and the Company secured this portion of the loan with a $2.0 million secured time deposit.Subsequent to August 31, 2011, the Company drew down the third and final tranche of $6.0 million on September 30, 2011, and the Company secured this portion of the loan with a $6.0 million secured time deposit. On November 25, 2010, the Company's Barbados subsidiary paid off its Barbados local currency loan to Citicorp Merchant Bank Limited for approximately $3.3 million. On November 1, 2010, the Company’s Colombia subsidiary entered into a loan agreement with Citibank, N.A. in New York.The agreement establishes a credit facility for $16.0 million to be disbursed in two tranches of $8.0 million each.The interest rate is set at thesix-month LIBOR rate plus 2.4%.The loan term is five years with interest only payments and a balloon payment at maturity.The credit facility is renewable for an additional five-year period at the option of the Company's Colombia subsidiary.This loan is secured by a time deposit pledged by the Company equal to the amount outstanding on the loan.The deposit will earn interest at a rate ofsix month LIBOR plus 1.6%.The Company received the first of the two tranches of $8.0 million and made a restricted deposit of $8.0 million during November 2010. On August 31, 2010, the Company’s Panama subsidiary entered into a loan agreement with Metrobank S.A. for $5.0 million to be paid over five years. The loan has a tiered fixed interest rate of 5.0% and 5.5% in the first year and the second and third years, respectively. In the fourth and fifth years of the loan, the interest rate will become variable and be equal to the United States prime rate plus 2.5%.The loan agreement contains a balloon payment at the end of the term of $2.5 million and includes an option to extend the loan for an additional five years. On March 16, 2010, the Company’s Honduras subsidiary entered into a loan agreement with Banco Del Pais, S.A. for a loan based in Honduran lempiras that is equivalent to $6.0 million, which must be paid over five years.The loan has a variable interest rate of 11.25%, which will be periodically reviewed and re-set with a 30-day notice of change in the rate. Early payment of the loan is permitted. On March 16, 2010, the Company’s Honduras subsidiary also entered into an agreement with Banco Del Pais to open and maintain a certificate of deposit for $6.0 million with an initial interest rate of 3.88%.The certificate of depositis automatically renewable byBanco Del Pais on an annual basis for the net amortized outstandingbalanceon the loan obtained on March 16, 2010, forthe period of the loan. The Company entered into this loan and certificate of deposit agreement consistent with its strategy to reduce U.S. dollar-denominated liabilities by obtaining local currency loans from banks where it is economical to do so and where risk of devaluation or the level of U.S. dollar-denominated liabilities is high. 18 On January 12, 2010, the Company’s Honduras subsidiary entered into a loan agreementwith ScotiaBank El Salvador S.A. for the amount of $6.0 million to be paid over five years. The loan initially had an interest rate set at the greater of 7.5% or 30-day LIBOR plus 4%.As of July 1, 2010, the interest on this loan was fixed at 5.5% for the rest of its term. The loan requires a balloon payment at the end of the loan term of approximately $3.1 million. On September 1, 2009, the Company’s El Salvador subsidiary entered into a loan agreement with ScotiaBank El Salvador S.A. for the amount of $8.0 million to be paid over five years.The loan initially had an interest rate set at the greater of 7.5% or 30-day LIBOR plus 4%.As of July 1, 2010, the interest on this loan was fixed at 5.5% for the rest of its term.The loan requires a balloon payment at the end of the loan term of $4.1 million. The Company, through its subsidiaries, has entered into two interest rate swap agreements, one effective beginning in each of fiscal years 2008 and2009.Under these swap agreements, the Company will pay a fixed interest ratefor a term approximately the same asthe variable rate loans being hedged.In addition, the Company’s Colombia subsidiary entered into a cross-currency interest rate swap agreement on May 5, 2011 with the Bank of Nova Scotia (“Scotia Bank”).Under the cross-currency interest rate swap agreement, the Company will receive variable interest in U.S. dollars based on the three-month LIBOR rate plus 0.7% on a notional amount of US$8.0 millionand pay fixed Colombian peso (“COP”) interest of 6.09% on a notional of COP 14,136,000,000 for a term of approximately five years.The first LIBOR reset dates for the hedged long-term debt and the cross-currency interest rate swap occur on the first day of January, April, July, and October, beginning on July 5, 2011. The quarterly interest due to or due from Scotia Bank on the derivative instrument will be settled on a net basis. That is, if the floating leg is greater than the fixed leg on the swap, then the Company will receive a single, net amount from Scotia Bank.Conversely, if the fixed leg is greater than the floating leg, the Company will pay a single net amount to Scotia Bank. The Company measures the fair value for all financial assets and liabilities that are recognized or disclosed at fair value in the financial statements on a recurring basis or on a nonrecurring basis during the reporting period.The Company has designated the interest rate swaps and cross-currency interest rate swap agreements as hedging instruments and has accounted for them under hedge accounting rules.The following table summarizes the effect of the fair valuation of derivative instruments designated as hedging instruments (in thousands): All loans are denominated in U.S. dollars unless otherwise stated. Liability Derivatives August 31, 2011 August 31, 2010 Derivatives designated as cash flow hedging instruments Balance Sheet Location Fair Value Balance Sheet Location Fair Value Interest rate swaps(1) Other Accrued Expenses $ Other Accrued Expenses $ Cross currency interest rate swap(2) Other Accrued Expenses 340 Other Accrued Expenses — Total derivatives designated as hedging instruments(3) $ $ The effective portion of theinterest rate swapswas recorded as aloss to accumulated other comprehensive loss for $408,000 and $576,000, net of tax, as of August 31, 2011 and August 31, 2010, respectively.The Company has recorded a deferred tax asset amount of $136,000. The effective portion of the cross currency interest rate swap was recorded as a loss to accumulated other comprehensive loss for $340,000 as of August 31, 2011.The Company has recorded a valuation allowance on the related deferred tax asset. All derivativeswere designated as cash flow hedging instruments. Short-Term Borrowings and Long-Term Debt Short-term borrowings consist of lines of credit which are secured by certain assets of the Company and its subsidiaries and are guaranteed by the Company as summarized below (in thousands): Facilities Used Total Amount of Facilities Short-term Borrowings Letters of Credit Facilities Available Weighted average interest rate August 31, 2011 $ % August 31, 2010 $ % As of August 31, 2011 and August 31, 2010, the Company, together with its majority or wholly owned subsidiaries, had $68.2 million and $60.7 million, respectively, outstanding in long-term borrowings.The increase during the current period primarily relates to the addition of long-term loans for approximately $18.0 million, offset by normally scheduled payments of principal for approximately $10.5 million.The carrying amount of the non-cash assets assigned as collateral for long-term debt was $93.2 million and $87.4 million as of August 31, 2011 and August 31, 2010, respectively. As of August 31, 2011 and August 31, 2010, approximately $47.5 million and $36.7 million, respectively, relate to loans in Trinidad, Barbados, Panama, El Salvador, Honduras and Colombia that require these subsidiaries to comply with certain annual or quarterly financial covenants which include debt service and leverage ratios.As of August 31, 2011 and August 31, 2010, the Company was in compliance with respect to these covenants. 19 Contractual Obligations As of August 31, 2011, the Company's commitments to make future payments under long-term contractual obligations were as follows (in thousands): Payments due in: Contractual obligations Lessthan 1 Year 1 to 3 Years 4 to 5 Years After 5 Years Total Long-term debt and interest(1) $ Operating leases(2) Additional capital contribution commitments to joint ventures(3) — — — Data recovery services(4) — — Distribution center services(5) 42 — — — 42 Total $ Long-term debt includes debt with both fixed and variable interest rates.The Company has used variable rates as of August 31, 2011 to calculate future estimated payments related to the variable rate items.For the portion of theloans subject to interest rate swaps and cross currency interest rate swap, the Company has used the fixedinterest rates as set by the interest rate swaps. Operating lease obligations have been reduced by approximately $560,000 to reflect the amounts net of sublease income. Amounts shown are the contractual capital contribution requirements for the Company's investment in the joint ventures that the Company has agreed to make; however, the parties intend to seek alternate financing for these projects. Amounts shown are the minimum payments under contract for the Company’s offsite data recovery services agreement. Amounts shown are the minimum payments under contractual distribution center services agreements for Mexico City. Derivatives The Company is exposed to certain risks relating to its ongoing business operations. One risk managed by the Company using derivative instruments isinterest rate risk.To manage interest rate exposure, the Company enters into hedge transactions (interest rate swaps) using derivative financial instruments.The objective of entering into interest rate swaps is to eliminate the variability of cash flows in the LIBOR interest payments associated with variable-rate loans over the life of the loans.As changes in interest rates impact the future cash flow of interest payments, the hedges provide a synthetic offset to interest rate movements. In addition, the Company is also exposed to foreign currency and interest rate cash flow exposure related to a non-functional currency long-term debt of one of its wholly owned subsidiaries. To manage this foreign currency and interest rate cash flow exposure, the Company’s subsidiary entered into a cross currency interest rate swap that converts its foreign currency denominated floating interest payments to functional currency fixed interest payments during the life of the hedging instrument.As changes in foreign exchange and interest rates impact the future cash flow of interest payments, the hedge is intended to offset changes in cash flows attributable to interest rate and foreign exchange movements. For derivative instruments that are designated and qualify as a cash flow hedge, the effective portion of the gain or loss on the derivative is reported as a component of other comprehensive income (loss) and reclassified into earnings in the same period or periods during which the hedged transaction is determined to be ineffective.There were no such amounts for the periodsreportedherein. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have had, or are reasonably likely to have, a material current or future effect on our financial condition or consolidated financial statements. Repurchase of Equity Securities Upon vesting of restricted stock awarded by the Company to employees, the Company repurchases shares and withholds the amount of the repurchase payment to cover employees’ tax withholding obligations.These were the only repurchases of equity securities made by the Company during the fiscal years 2011 and 2010. The Company does not have a stock repurchase program. Period (a) Total Number of Shares Purchased (b) Average Price Paid Per Share (a) Total Number of Shares Purchased (b) Average Price Paid Per Share 1st quarter ended November 30, — $ — — $ — 2nd quarter ended February 28, $ 66,295 $ 19.99 3rd quarter ended May 31, $ 2,649 $ 23.46 4th quarter ended August 31, 1,710 $ 61.20 1,701 $ 26.78 Total fiscal year $ 70,645 $ 23.41 20 Critical Accounting Estimates The preparation of the Company's consolidated financial statements requires that management make estimates and judgments that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Some of the Company’s accounting policies require management to make difficult and subjective judgments, often as a result of the need to make estimates of matters that are inherently uncertain. Management continues to review its accounting policies and evaluate its estimates, including those related to contingencies and litigation, deferred taxes, merchandise inventories, and long-lived assets.The Company bases its estimates on historical experience and on other assumptions that management believes to be reasonable under the present circumstances. Using different estimates could have a material impact on the Company's financial condition and results of operations. Contingencies and Litigation: In the ordinary course of business, the Company is periodically named as a defendant in various lawsuits, claims and pending actions and is exposed to tax risks (other than income tax). The principal risks that the Company insures against are workers’ compensation, general liability, vehicle liability, property damage, employment practices, errors and omissions, fiduciary liability and fidelity losses. If a potential loss arising from these lawsuits, claims, actions and non-income tax issues is probable and reasonably estimable, the Company records the estimated liability based on circumstances and assumptions existing at the time.The estimates affecting the Company’s litigation reserves can be affected by new claims filed after the balance sheet date with respect to events occurring prior to the balance sheet date and developments in pending litigation that may affect the outcome of the litigation.While the Company believes the recorded liabilities are adequate, there are inherent limitations inprojecting the outcome of litigation and in evaluating the probable additional tax associated with various non-income tax filing positions.As such, the Company is unable to make a reasonable estimate of the sensitivity to change of estimates affecting its recorded liabilities. As additional information becomes available, the Company assesses the potential liability and revises its estimates as appropriate. While the Company believes the recorded liabilities are adequate, there are inherent limitations in the estimation process whereby actual losses may exceed estimated losses. Income Taxes: A valuation allowance is recorded to reduce deferred tax assets to the amount that is more likely than not to be realized. As of August 31, 2011, the Company evaluated its deferred tax assets and liabilities and determined that a valuation allowance is necessary for certain foreign deferred tax asset balances, primarily because of the existence of significant negative objective evidence, such as the fact that certain subsidiaries are in a cumulative loss position for the past three years, and the determination that certain net operating loss carry-forward periods are not sufficient to realize the related deferred tax assets. The Company factored into its analysis the inherent risk of forecasting revenue and expenses over an extended period of time and also considered the potential risks associated with its business. The Company had federal and state tax net operating loss carry-forwards, or NOLs, at August 31, 2011 of approximately $29.8 million and $4.6 million, respectively. In calculating the tax provision, and assessing the likelihood that the Company will be able to utilize the deferred tax assets, the Company considered and weighed all of the evidence, both positive and negative, and both objective and subjective. The Company factored in the inherent risk of forecasting revenue and expenses over an extended period of time and considered the potential risks associated with its business. Because of the Company’s U.S. income from continuing operations and based on projections of future taxable income in the United States, the Company was able to determine that there was sufficient positive evidence to support the conclusion that it was more likely than not that the Company would be able to realize substantially all of its U.S. NOLs by generating taxable income during the carry-forward period. However, if the Company does not achieve its projections of future taxable income in the United States, the Company could be required to take a charge to earnings related to the recoverability of these deferred tax assets. Due to the deemed change of ownership (as defined in Section 382 of the Internal Revenue Code) in October 2004, there are annual limitations in the amount of U.S.income that may be offset by NOLs. The NOLs generated prior to the deemed ownership change date, as well as a significant portion of the losses generated as a result of the PSMT Philippines disposal in August 2005, are limited on an annual basis. The Company does not believe this will impact the recoverability of these NOLs. The Company is required to file federal and state tax returns in the United States and various other tax returns in foreign jurisdictions. The preparation of these tax returns requires the Company to interpret the applicable tax laws and regulations in effect in such jurisdictions, which could affect the amount of tax paid by the Company. The Company, in consultation with its tax advisors, bases its tax returns on interpretations that are believed to be reasonable under the circumstances. The tax returns, however, are subject to routine reviews by the various taxing authorities in the jurisdictions in which the Company files its returns. As part of these reviews, a taxing authority may disagree with respect to the interpretations the Company used to calculate its tax liability and therefore require the Company to pay additional taxes and associated penalties and interest. 21 The Company accrues an amount for its estimate of probable additional income tax liability.The Company recognizes the impact of an uncertain income tax position on the income tax return at the largest amount that is more-likely-than-not to be sustained upon audit by the relevant tax authority.An uncertain income tax position will not be recognized if it has less than 50% likelihood of being sustained.As of August 31, 2011, the Company has classified uncertain income tax positions as $3.3 million in long-term income taxes payable. The classification of an income tax liability as current, as opposed to long-term, occurs when the Company expects to make acash payment in the following 12 months.As of August 31, 2011, the Company does not expect to make cash payments for these liabilities in the following 12 months. Merchandise Inventory: The Company records its inventory at the lower of cost (average cost) or market. The Company provides for estimated inventory losses between physical inventory counts on the basis of a percentage of sales. The provision is adjusted monthly to reflect the trend of actual physical inventory count results, with physical inventories occurring primarily in the second and fourth fiscal quarters. In addition, the Company monitors slow-moving inventory to determine if provisions should be taken for expected markdowns below the carrying cost of certain inventory to expedite the sale of such merchandise.The uncertainties associated with these methods, assumptions and estimates with regard to the Company’s reported inventory, including the estimated provisions, has not had and is not expected to have a material impact on the financial condition and operating performance of the Company or on the comparability of the reported information for the periods presented, as historically the actual results have not differed materially from the estimates.The likelihood of any material changes in inventory losses or markdowns is dependent on customer demand or new product introductions by the Company or its competitors that vary from current expectations.The Company believes that any changes on these factors are not reasonably likely to occur and hence not reasonably likely to have a material impact on the Company’s financial results. Long-lived Assets:The Company periodically evaluates its long-lived assets for indicators of impairment.Indicators that an asset may be impaired are: - the asset’s inability to continue to generate income from operations and positive cash flow in future periods; - loss of legal ownership or title to the asset; - significant changes in its strategic business objectives and utilization of the asset(s);and - the impact of significant negative industry or economic trends. Management's judgments are based on market and operational conditions at the time of the evaluation and can include management's best estimate of future business activity, which in turn drives estimates of future cash flows from these assets. These periodic evaluations could cause management to conclude that impairment factors exist, requiring an adjustment of these assets to their then-current fair market value. Future business conditions and/or activity could differ materially from the projections made by management causing the need for additional impairment charges.No impairment charges have been recorded during fiscal year 2011. Recent Accounting Pronouncements FASB ASC 350 In September 2011, the FASB issued guidance regarding assessing whether it is necessary to perform goodwill impairment tests on a recurring basis.The guidance permits an entity to first assess qualitative factors to determine whether it is “more likely than not” that the fair market value of a reporting unit is less than its carrying amounts as a basis for determining whether it is necessary to perform the goodwill impairment test.The amended guidance is effective for annual and interim periods beginning after December 15, 2011, with early adoption permitted, including annual and interim goodwill impairment tests performed as of dates before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued.The Company has adopted this guidance as of August 31, 2011.Adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. FASB ASC 220 In June 2011, the FASB issued guidance to amend the presentation of comprehensive income to allow an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. The guidance eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders' equity.The amended guidance is effective for annual and interim periods within those years beginning after December15, 2011, and is to be applied retrospectively. The Company will adopt this guidance at the beginning of its first quarter of fiscal year 2013.Adoption of this guidance is not expected to have a material impact on the Company’s consolidated financial statements. FASB ASC 820 In May 2011, the FASB issued guidance to amend the requirements related to fair value measurement which changes the wording used to describe many requirements in GAAP for measuring fair value and for disclosing information about fair value measurements. Additionally, the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements. The amended guidance is effective for interim and annual periods beginning after December15, 2011, and is applied prospectively. The Company will adopt this guidance at the beginning of itsfirst quarter of fiscal year 2013.Adoption of this guidance is not expected to have a material impact on the Company’s consolidated financial statements. 22 FASB ASC 310 In February 2011, the FASB temporarily delayed the effective date of amended guidanceregardingdisclosures about troubled debt, the credit quality of financing receivables and the allowance for credit losses. Thisamended guidanceis intended to provide additional information to assist financial statement users in assessing an entity’s credit risk exposures and evaluating the adequacy of its allowance for credit losses by providing disclosures that facilitate financial statement users’ evaluation of the nature of credit risk inherent in the entity’s portfolio of financing receivables, how that risk is analyzed and assessed in arriving at the allowance for credit losses, and the changes and reasons for those changes in the allowance for credit losses. The new effective date of this amended guidancerequires the Company to adopt this amended guidance on the disclosures for interim and annual periods ending after June 15, 2011. The adoption of this guidance on disclosures in the fourth quarter of fiscal 2011 did not have an impact on the Company’s consolidated financial statements or disclosures with regard to financing receivables. FASB ASC 350 In December 2010, the FASB issued amended guidance concerning testing for impairment of goodwill where an entity has one or more reporting units whose carrying value is zero or negative.The amended guidance requires the entity to perform a test to measure the amount, if any, of impairment to goodwill by comparing the implied fair value of the reporting unit goodwill with the carrying amount of that goodwill.The Company is required to adopt this amended guidance for fiscal years or interim periods beginning after December 15, 2011.The Company will adopt this guidance at the beginning of its third quarter of fiscal year 2012. The Company does not expect that adoption of the amended guidance will have an impact on the Company’s consolidated financial statements or disclosures to those financial statements. FASB ASC 805 In December 2010, the FASB issued amended guidance concerning disclosures of pro forma information for business combinations.The amended guidance requires that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period. The amended guidance also expands the supplemental pro forma disclosures to include a description of and the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.The Company is required to adopt this amended guidance for fiscal years or interim periods beginning after December 15, 2011.The Company will adopt this guidance at the beginning of its third quarter of fiscal year 2012. The Company does not expect that adoption of the amended guidance will have an impact on the Company’s consolidated financial statements or disclosures to those financial statements. Seasonality Historically, the Company's merchandising businesses have experienced holiday retail seasonality in their markets. In addition to seasonal fluctuations, the Company's operating results fluctuate quarter-to-quarter as a result of economic and political events in markets served by the Company, the timing of holidays, weather, the timing of shipments, product mix, and currency effects on the cost of U.S.-sourced products which may make these products more or less expensive in local currencies and therefore more or less affordable. Because of such fluctuations, the results of operations of any quarter are not indicative of the results that may be achieved for a full fiscal year or any future quarter. In addition, there can be no assurance that the Company's future results will be consistent with past results or the projections of securities analysts. 23 Quantitative and Qualitative Disclosures about Market Risk The Company, through wholly owned subsidiaries, conducts operations primarily in Latin America and the Caribbean, and as such is subject to both economic and political instabilities that cause volatility in foreign currency exchange rates or weak economic conditions.As of August 31, 2011, the Company had a total of 29 consolidated warehouse clubs operating in 12 foreign countries and one U.S. territory, 22 of which operate under currencies other than the U.S. dollar. For fiscal year 2011, approximately 79% of the Company's net warehouse club sales were in foreign currencies. The Company may enter into additional foreign countries in the future or open additional locations in existing countries, which may increase the percentage of net warehouse sales denominated in foreign currencies. Foreign currencies in most of the countries where the Company operates have historically devalued against the U.S. dollar and are expected to continue to devalue.This devaluation trend was reversed in certain countries in fiscal year 2011 and 2010, as Barbados, Colombia, and Guatemala experienced a strengthening of 0.7%, 2.2% and 3.0% in fiscal year 2011.Costa Rica, Jamaica and Guatemala experienced a 14%, 4% and 3% strengthening of their currencies in fiscal year 2010, respectively. Foreign exchange transaction gains (losses), including repatriation of funds, which are included as part of the costs of goods sold and other income (expense) in the consolidated statements of income, for fiscal years 2011, 2010 and 2009 were approximately $2.5 million, $1.5 million and ($1.4 million), respectively.These foreign exchange fluctuations can increase the Company's cost of sales, operating, selling, general and administrative expenses, and otherwise adversely affect the Company's operating results. There can be no assurance that the Company will not experience any other materially adverse effects on the Company's business, financial condition, operating results, cash flow or liquidity, from currency devaluations in other countries. Translation adjustment gains/(losses) from the Company’s share of subsidiaries and investment in affiliates that use a functional currency other than the U.S. dollar, resulting from the translation of the assets and liabilities of these companies into U.S. dollars, were approximately ($5.8 million)and $670,000 for fiscal years 2011 and 2010, respectively.For fiscal years 2011 and 2010, gains/(losses) on the fair value of interest rate swaps designated aseffective hedges recorded in accumulated other comprehensive income/(loss) were approximately ($172,000) and ($112,000), net of tax, respectively.In addition an unrealized expense (net of tax) on defined benefit plan of $273,000 for fiscal year 2011 was recorded. The unfavorable translation adjustments during the12 months of fiscal year 2011 of approximately $5.8 millionwere primarily due to weaker foreign currencies and the reclassification of approximately $4.9 million to accumulated depreciation. The $172,000 increase in unrealized losses was mainly due to the change in the fair value of the interest rate swaps from fiscal year 2010 to August 31, 2011.The $273,000 is the result of recording the funding obligations for the defined benefit plan entered into by the Company on January 21, 2011 in Trinidad.The favorable translation adjustments of approximately $670,000 during fiscal year 2010 were due to a weaker U.S. dollar. The following is a listing of the countries or territories where the Company currently operates and their respective currencies, as of August 31, 2011: Country/Territory Number of WarehouseClubs In Operation Currency Colombia 1 Colombian Peso Panama 4 U.S. Dollar Costa Rica 5 Costa Rican Colon Dominican Republic 3 Dominican Republic Peso Guatemala 3 Guatemalan Quetzal El Salvador 2 U.S. Dollar Honduras 2 Honduran Lempira Trinidad 4 Trinidad Dollar Aruba 1 Aruba Florin Barbados 1 Barbados Dollar U.S. Virgin Islands 1 U.S. Dollar Jamaica 1 Jamaican Dollar Nicaragua 1 Nicaragua Cordoba Oro Totals 29 This warehouse club opened on August 19, 2011. The Company opened a warehouse club in fiscal year 2009 in Costa Rica. The Arroyo Hondo warehouse club opened on November 5, 2010. The Company opened a warehouse club on April 30, 2010 in Trinidad (“San Fernando”). 24 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of PriceSmart, Inc. We have audited the accompanying consolidated balance sheets of PriceSmart, Inc.as of August 31, 2011 and 2010, and the related consolidated statements of income, stockholders' equity, and cash flows for each of the three years in the period ended August 31, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of PriceSmart, Inc. at August 31, 2011 and 2010, and the consolidated results of its operations and its cash flows for each of the three years in the period ended August 31, 2011, in conformity with U.S. generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States),PriceSmart, Inc.'s internal control over financial reporting as of August 31, 2011, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated November 9, 2011 expressed anadverse opinion thereon. /s/ Ernst & Young LLP San Diego, California November 9, 2011 25 PRICESMART, INC. CONSOLIDATED BALANCE SHEETS (AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA) August 31, ASSETS Current Assets: Cash and cash equivalents $ $ Short-term restricted cash Receivables, net of allowance for doubtful accounts of $5 and $15 as ofAugust 31, 2011andAugust 31, 2010, respectively Merchandise inventories Deferred tax assets – current Prepaid expenses and other current assets Assets of discontinued operations Total current assets Long-term restricted cash Property and equipment, net Goodwill Deferred tax assets – long term Other assets Investment in unconsolidated affiliates Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities: Short-term borrowings $ $ Accounts payable Accrued salaries and benefits Deferred membership income Income taxes payable Other accrued expenses (includes $884,000 and $767,000 as of August 31, 2011 and August 31, 2010, respectively, for the fair value of derivative instruments) Long-term debt, current portion Deferred tax liability – current Liabilities of discontinued operations 40 Total current liabilities Deferred tax liability – long-term Long-term portion of deferred rent Long-term income taxes payable, net of current portion Long-term debt, net of current portion Other long-term liabilities — Total liabilities Equity: Common stock, $0.0001 par value, 45,000,000 shares authorized; 30,695,933 and 30,624,666 shares issued and 29,900,030 and 29,897,909 shares outstanding (net of treasury shares) as of August 31, 2011 and August 31, 2010, respectively. 3 3 Additional paid-in capital Tax benefit from stock-based compensation Accumulated other comprehensive loss (22,915 ) (16,672 ) Retained earnings (accumulated deficit) (15,578 ) Less: treasury stock at cost; 795,903 and 726,757 shares as of August 31, 2011 and August 31, 2010, respectively. (18,279 ) (15,568 ) Total equity Total Liabilities and Equity $ $ See accompanying notes. 26 PRICESMART, INC. CONSOLIDATED STATEMENTS OF INCOME (amounts in thousands, except per share data) Years Ended August 31, Revenues: Net warehouse club sales $ $ 1,365,801 $ Export sales 8,831 4,139 Membership income 22,817 19,742 Other income 7,352 6,209 Total revenues 1,714,247 1,395,891 Operating expenses: Cost of goods sold: Net warehouse club 1,422,332 1,156,374 Export 8,372 3,890 Selling, general and administrative: Warehouse club operations 154,819 126,274 General and administrative 36,436 33,319 Pre-opening expenses 1,408 1,123 Asset impairment and closure costs (income) — 18 ) Total operating expenses 1,623,367 1,320,998 Operating income 74,893 Other income (expense): Interest income 852 553 Interest expense (3,916 ) (2,723 ) ) Other income (expense), net 1,540 (483 ) ) Total other income (expense) (1,524 ) (2,653 ) ) Income from continuing operations before provision for income taxes and loss of unconsolidated affiliates 72,240 Provision for income taxes ) (22,787 ) ) Income (loss) of unconsolidated affiliates ) (22 ) ) Income from continuing operations 61,836 49,431 Income (loss) from discontinued operations, net of tax (86 ) 16 ) Net income including noncontrolling interest $ $ 49,447 $ Net income attributable to noncontrolling interests — (132 ) (265 ) Net income attributable to PriceSmart $ 61,750 $ 49,315 $ 42,319 Net income per share attributable to PriceSmart and available for distribution: Basic net income per share from continuing operations $ $ 1.66 $ Basic net income per share from discontinued operations, net of tax — $ — $ — Basic net income per share $ $ 1.66 $ Diluted net income per share from continuing operations $ $ 1.65 $ Diluted net income per share from discontinued operations, net of tax $ — $ — $ — Diluted net income per share $ $ 1.65 $ Shares used in per share computations: Basic 29,441 29,254 Diluted 29,450 29,279 Dividends per share $ $ 0.50 $ See accompanying notes. 27 PRICESMART, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR EACH OF THE THREE YEARS IN THE PERIOD ENDED AUGUST 31, 2011 (amounts in thousands) Tax benefit Accum- from ulated Retained Total stock- other Earnings PriceSmart Additional based compre- (Accum- Stock- Non- Common Stock Paid-in compen- hensive ulated Treasury Stock holders’ Controlling Total Shares Amount Capital sation loss deficit) Shares Amount Equity Interest Equity Balance at August 31, 2008 $
